EXHIBIT 10.1
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.
Asset Purchase Agreement
by and between
Absolute Software Corporation, Purchaser
and
Phoenix Technologies Ltd., Seller
Dated as of April 7, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. THE TRANSACTION
    1  
 
       
1.1 Purchased Assets
    1  
1.2 Excluded Assets
    2  
1.3 Assumed Liabilities
    2  
1.4 Excluded Liabilities
    3  
 
       
ARTICLE 2. CONSIDERATION FOR TRANSFER
    4  
 
       
2.1 Purchase Price
    4  
 
       
ARTICLE 3. CLOSING AND CLOSING DELIVERIES
    5  
 
       
3.1 Closing; Time and Place
    5  
3.2 Deliveries by Seller
    5  
3.3 Deliveries by Purchaser
    6  
3.4 Delivery by Purchaser and Seller
    6  
 
       
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER
    6  
 
       
4.1 Organization, Good Standing, Qualification
    6  
4.2 Authority; Binding Nature of Agreements; Required Consents
    7  
4.3 Absence of Conflicts
    7  
4.4 Subsidiaries
    8  
4.5 Absence of Undisclosed Liabilities
    8  
4.6 Absence of Changes
    8  
4.7 Restrictions on Business Activities
    10  
4.8 Material Contracts
    10  
4.9 Title; Sufficiency
    11  
4.10 Intellectual Property
    11  
4.11 Governmental Approvals
    17  
4.12 Product Warranties; Defects; Liabilities; Services
    17  
4.13 Compliance with Laws
    18  
4.14 Proceedings and Orders
    18  
4.15 Taxes
    18  
4.16 Brokers
    19  
4.17 Solvency
    19  
4.18 No Other Agreement
    19  
4.19 Foreign Corrupt Practices Act
    20  
4.20 Export Controls
    20  
4.21 WARN Act
    20  
4.22 Material Misstatements or Omissions
    20  
 
       
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    20  
 
       
5.1 Organization and Good Standing
    20  
5.2 Authority; Binding Nature of Agreements
    20  
5.3 No Conflicts; Required Consents
    21  
5.4 Brokers
    21  
5.5 Financing
    21  
5.6 Independent Investigation
    21  
 
       
ARTICLE 6. POST-CLOSING COVENANTS
    22  
 
       
6.1 Transferred Intellectual Property
    22  
6.2 Cooperation
    22  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.3 Return of Purchased Assets
    22  
6.4 Records and Documents
    23  
6.5 Trademarks and Domain Names
    23  
6.6 Bulk Sales Laws
    23  
6.7 Non-Competition
    23  
6.8 Nondisclosure
    26  
6.9 No Contest of Validity
    27  
6.10 Intentionally Omitted
    27  
6.11 Notices of Termination and Licenses for Seller Contracts
    27  
6.12 Employee Benefit Plans
    28  
6.13 Software Licenses
    28  
6.14 Software Code License to Seller
    29  
 
       
ARTICLE 7. CONDITIONS TO CLOSING
    29  
 
       
7.1 Conditions to Purchaser’s Obligation to Close
    29  
7.2 Conditions to Seller’s Obligation to Close
    30  
 
       
ARTICLE 8. INDEMNIFICATION
    30  
 
       
8.1 Survival of Representations and Warranties
    30  
8.2 Indemnification
    30  
8.3 Exclusive Remedy
    31  
8.4 Procedure for Indemnification
    31  
8.5 Purchase Price Adjustment
    34  
8.6 Limitations on Indemnification
    34  
 
       
ARTICLE 9. TAX MATTERS
    34  
 
       
ARTICLE 10. MISCELLANEOUS PROVISIONS
    36  
 
       
10.1 Expenses
    36  
10.2 Interpretation
    37  
10.3 Further Assurances
    37  
10.4 Entire Agreement
    37  
10.5 Amendment, Waivers and Consents
    37  
10.6 Successors and Assigns
    37  
10.7 Specific Performance
    37  
10.8 Governing Law
    37  
10.9 Jurisdiction; Waiver of Jury Trial
    38  
10.10 Rules of Construction
    38  
10.11 Severability
    38  
10.12 Exhibits
    38  
10.13 Notices
    38  
10.14 Rights of Parties
    39  
10.15 Counterparts
    39  
10.16 Public Announcements
    39  
10.17 Purchaser Liability
    40  

ii 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
Exhibits

     
Exhibit A
  Certain Definitions
Exhibit B
  Licensed Code Under Section 6.13
Exhibit C
  Licensed Code Under Section 6.14
Exhibit 3.2(a)
  General Assignment and Bill of Sale
Exhibit 3.2(b)
  Support Services Agreement
Exhibit 3.2(c)
  Assignment and Assumption Agreement
Exhibit 3.2(d)
  Patent Assignment
Exhibit 3.2(h)
  Patent License
Exhibit 3.2(i)
  CSS and Tools License
Exhibit 3.2(k)
  Government Contract License

iii

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
this 7th day of April, 2010, by and between Absolute Software Corporation, a
British Columbia corporation (“Purchaser”), and Phoenix Technologies Ltd., a
Delaware corporation (“Seller”). Certain capitalized terms used in this
Agreement are defined on Exhibit A hereto.
RECITALS
     WHEREAS, Seller is engaged in the business of producing, developing,
licensing and selling the current FailSafe™ and Phoenix Freeze™ products and
services (“Seller Products and Services”), developer’s tools and related
documentation (the “Business”);
     WHEREAS, Purchaser desires to purchase from Seller and Seller desires to
sell to Purchaser certain of the assets, properties and rights of, the Business,
and Purchaser is willing to assume certain liabilities and obligations
associated with such assets on the terms and conditions set forth herein; and
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
ARTICLE 1. THE TRANSACTION
     1.1 Purchased Assets. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall and shall cause any Subsidiaries of
Seller to sell, transfer, convey, assign and deliver to Purchaser (or an
Affiliate of Purchaser designated by Purchaser (the “Purchaser Affiliate”)), and
Purchaser (or the Purchaser Affiliate) shall purchase from Seller, free and
clear of all Encumbrances, all of Seller’s right, title and interest in the
following properties and assets and rights of any kind, whether tangible or
intangible, real or personal, wherever located, whether or not carried on the
books of Seller, other than the Excluded Assets (collectively, the “Purchased
Assets”):
          (a) Transferred Intellectual Property. All Intellectual Property that
is primarily used in or necessary to exploit the Seller Products and Services as
currently exploited by Seller, including without limitation, the Intellectual
Property listed on Schedule 1.1(a) (collectively, the “Transferred Intellectual
Property”);
          (b) Books and Records. Copies of documentation and specifications on
whatever existing medium (including paper and electronic media), including any
Tax Returns and other documents relating to Taxes and documentation thereof, to
the extent primarily related to the Purchased Assets and Assumed Liabilities,
and originals of Patent Documentation for the Purchased Assets (the “Books and
Records”); and

1



--------------------------------------------------------------------------------



 



          (c) Tax Refunds and Credits. All refunds, credits and claims for
refunds or credits relating to Property Taxes paid with respect to the Purchased
Assets and allocable to any Post-Closing Period.
     1.2 Excluded Assets. Notwithstanding Section 1.1, the following assets of
Seller (the “Excluded Assets”) shall not be included in the Purchased Assets:
          (a) Cash. Cash, cash equivalents and marketable securities;
          (b) Certain Debt. Any intercompany or intra-company receivable cash
balances between Seller and any of its Affiliates or between any of its
Affiliates;
          (c) Corporate Documents. Corporate seals, certificates of
incorporation, minute books, stock transfer records, or other records related to
the corporate organization of Seller;
          (d) Employee Benefit Plans. All Employee Benefit Plans;
          (e) Records. All personnel records and other records that Seller is
required by law to retain in its possession;
          (f) Taxes. All refunds, credits and rights to refunds or credits of
(i) Property Taxes in respect of the Purchased Assets allocable to any
Pre-Closing Period and (ii) income Taxes of Seller;
          (g) Real Property. Any interest in real property or leases, subleases
or licenses for the occupancy of real property;
          (h) Receivables. All accounts and notes receivable (whether current or
noncurrent), refunds, deposits, prepayments or prepaid expenses (including
without limitation any prepaid insurance premiums) of the Business
(“Receivables”);
          (i) Rights Under Certain Agreements. All rights of Seller under any
Transaction Agreement; and
          (j) Excluded Intellectual Property. All Intellectual Property that is
both licensed to Purchaser and listed on Schedule 1.2(j).
     1.3 Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall assign, and Purchaser (or the Purchaser
Affiliate) shall assume only the Assumed Liabilities. Thereafter, Purchaser (or
the Purchaser Affiliate) shall pay and discharge all such Assumed Liabilities as
and when such Assumed Liabilities become due and owing. For the purposes of this
Agreement, the “Assumed Liabilities” shall mean any Liability incurred or
accruing after the Closing Date attributable exclusively to the operation or use
after the Closing Date of any Purchased Asset by Purchaser.

2



--------------------------------------------------------------------------------



 



     1.4 Excluded Liabilities. Except for the Assumed Liabilities, Purchaser
(and the Purchaser Affiliate) shall not assume and shall not be liable or
responsible for any Liability of Seller, any direct or indirect Subsidiary of
Seller or any other Affiliate of Seller (collectively, the “Excluded
Liabilities”). Without limiting the foregoing, Purchaser (and the Purchaser
Affiliate) shall not be obligated to assume, and does not assume, and hereby
disclaims any of the following Liabilities of Seller, its Subsidiaries or its
Affiliates:
          (a) Any Liability attributable to any assets, properties or Contracts
not included in the Purchased Assets;
          (b) Any Liability attributable to any Contract of Seller, including
any product warranties or guarantees;
          (c) Any Liability for accounts payable of Seller;
          (d) Except as otherwise specifically provided in Section 9, any
Liability for Taxes attributable to or imposed upon Seller or any of its
Affiliates (including any Liability of Seller for the Taxes of any Person under
Treas. Regs. Section 1.1502-6 (or any similar provision of state, local or
foreign Law), as a transferee or successor, by Contract, or otherwise), or
attributable to or imposed upon the Business or the Purchased Assets for any
Pre-Closing Period;
          (e) Any Liability for or with respect to any loan, or other
indebtedness for borrowed money, including any such Liabilities owed to
Affiliates of Seller;
          (f) Any Liability arising from accidents, occurrences, misconduct,
negligence, breach of fiduciary duty or statements made or omitted to be made
(including libelous or defamatory statements) on or prior to the Closing Date,
whether or not covered by workers’ compensation or other forms of insurance;
          (g) Any Liability arising as a result of any legal or equitable action
or judicial or administrative proceeding initiated at any time, to the extent
attributable to any action or omission on or prior to the Closing Date,
including any Liability for (i) infringement or misappropriation of any
Intellectual Property or any other rights of any Person (including any right of
privacy or publicity) prior to the Closing Date; (ii) breach of product
warranties (which shall not include repairs, fixes or replacements in the
ordinary course of business) prior to the Closing Date; (iii) injury, death,
property damage or other losses arising with respect to or caused by Seller
Products or the manufacturer or design thereof prior to the Closing Date; or
(iv) violations of any Legal Requirements (including federal and state
securities laws);
          (h) Any Liability of Seller or any ERISA Affiliate attributable to any
current or former Employee or other service provider of Seller or any ERISA
Affiliate, including, without limitation, any Liability arising under applicable
law;
          (i) Any Liability of Seller or any ERISA Affiliate, arising out of any
Employee Benefit Plan, including, without limitation, any Liability with respect
to any Seller’s

3



--------------------------------------------------------------------------------



 



or any ERISA Affiliate’s withdrawal or partial withdrawal from or termination of
any Employee Plan;
          (j) Any Liability under any Contract with an Employee or Consultant of
Seller;
          (k) Any Liability for making payments of any kind to Employees
(including as a result of the Transaction, the termination of an employee by
Seller, wages, stock options, accrued vacation or sick pay, or other claims
arising out of the terms of employment with Seller), or with respect to payroll
taxes;
          (l) Except as otherwise set forth in this Agreement, any Liability
(i) incurred in connection with the making or performance of this Agreement and
the Transaction or (ii) related to or arising from the acquisition of the
Purchased Assets by Purchaser;
          (m) Any costs or expenses incurred in connection with shutting down,
de-installing and removing equipment not purchased by Purchaser and any costs or
expenses associated with any Contracts not assumed by Purchaser hereunder;
          (n) Except as otherwise set forth in this Agreement, any Liability for
expenses and fees incurred by Seller incidental to the preparation of the
Transaction Agreements, preparation or delivery of materials or information
requested by Purchaser, and the consummation of the Transaction, including all
broker, counsel and accounting fees;
          (o) Any Legal Requirement applicable to Seller, the Purchased Assets
or the Assumed Liabilities on or prior to the Closing Date, or any Liability of
Seller for a violation of such a Legal Requirement that occurred on or prior to
the Closing;
          (p) Any Liability to any stockholder of Seller;
          (q) Any other Liability arising out of the operation of the Business
or the ownership of the Purchased Assets prior to the Closing other than the
Assumed Liabilities; and
          (r) Any Liability of Seller or any Subsidiary of Seller other than the
Assumed Liabilities.
ARTICLE 2. CONSIDERATION FOR TRANSFER
     2.1 Purchase Price. Subject to the terms and conditions of this Agreement,
as full consideration for the sale, assignment, transfer and delivery of the
Purchased Assets and the execution and delivery of the Transaction Agreements by
Seller to Purchaser, Purchaser shall deliver to Seller, Six Million Eight
Hundred and Seventy-Five Thousand U.S. Dollars ($6,875,000) in cash, (the
“Purchase Price”), payable by wire transfer of immediately available U.S. funds
and an executed Assignment and Assumption Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE 3. CLOSING AND CLOSING DELIVERIES
     3.1 Closing; Time and Place. The closing of the purchase and sale provided
for in this Agreement (the “Closing”) shall occur at the offices of Latham &
Watkins located at 355 South Grand Avenue, Los Angeles CA 90071, on the date
hereof or at such other date, time or place as the parties may agree (the
“Closing Date”).
     3.2 Deliveries by Seller. At the Closing, Seller shall (i) subject to the
terms and conditions of this Agreement, take all steps necessary to permit
Purchaser or a Purchaser Affiliate to take actual possession and control of the
Purchased Assets and (ii) deliver the following items, duly executed by Seller
as applicable, all of which shall be in a form and substance reasonably
acceptable to Purchaser and Purchaser’s counsel:
          (a) General Assignment and Bill of Sale. General Assignment and Bill
of Sale covering all of the applicable Purchased Assets, substantially in the
form attached hereto as Exhibit 3.2(a) (the “General Assignment and Bill of
Sale”);
          (b) Support Services Agreement. Support Services Agreement under which
Seller will provide Purchaser with support and engineering services from time to
time in the form attached hereto as Exhibit 3.2(b) (the “Support Services
Agreement”).
          (c) Assignment and Assumption Agreement. Assignment and Assumption
Agreement covering all of the Assumed Liabilities substantially in the form
attached hereto as Exhibit 3.2(c) (the “Assignment and Assumption Agreement”);
          (d) Intellectual Property Assignment and Recordation. A patent
assignment (the “Patent Assignment”) substantially in the form of Exhibit 3.2(d)
hereto, for all of such Patents that are Transferred Intellectual Property and
such other documentation required to assign and transfer title to such Patents
and record such transfer and assignment;
          (e) Other Conveyance Instruments. Such other specific instruments of
sale, transfer, conveyance and assignment as Purchaser may reasonably request to
permit Purchaser to take actual possession and operating control of the
Purchased Assets;
          (f) Seller Products and Services. The Seller Products and Services in
good and marketable condition that is substantially equivalent to the manner as
they are being operated in the Business on the date of this Agreement, including
all related Source Code and Source Code history, Object Code, build instructions
and test plans;
          (g) Books and Records. The Books and Records, including originals of
Patent Documentation for the Purchased Assets;
          (h) Patent License. A license providing Purchaser with certain rights
to the Patents owned by Seller and set forth in Schedule 3.2(h), and providing
Seller with certain rights to the Patents transferred to Purchaser and set forth
in Schedule 1.1(a) in the form attached hereto as Exhibit 3.2(h) (the “Patent
License”);

5



--------------------------------------------------------------------------------



 



          (i) CSS and Tools License. A license providing Purchaser with certain
rights to CSS Source Code owned by Seller in the form attached hereto as
Exhibit 3.2(i) (the “CSS and Tools License”);
          (j) FIRPTA Certificate. A certification in the form prescribed by
Treas. Regs. Section 1.1445-2(b)(2) from Seller (and from each other seller, if
any, of any of the Purchased Assets) stating, under penalties of perjury, such
Person’s taxpayer identification number and that such Person is not a foreign
person; and
          (k) Government Contract License. A license providing Seller with
certain rights to Seller Products and Services to fulfill Seller’s obligations
under the Government Contracts in the form attached hereto as Exhibit 3.2(k)
(the “Government Contract License”).
     3.3 Deliveries by Purchaser. At the Closing, Purchaser shall deliver the
following items, duly executed by Purchaser as applicable, all of which shall be
in a form and substance reasonably acceptable to Seller and Seller’s counsel:
          (a) Wire Transfers. A wire transfer of immediately available funds to
Wells Fargo for credit to Seller’s account in the amount of the Purchase Price.
     3.4 Delivery by Purchaser and Seller. At the Closing, Purchaser and Seller
shall deliver the following items, duly executed by the appropriate parties, all
of which shall be in a form and substance reasonably acceptable to the
non-delivering party and its counsel:
          (a) Other Documentation. Such other certificates, instruments or
documents required pursuant to the provisions of this Agreement or otherwise
necessary to transfer the Purchased Assets and Assumed Liabilities in accordance
with the terms hereof and consummate the Transaction, including such
certificates, instruments and documents to be executed or delivered by Seller
pursuant to Article 3 hereof.
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth on Schedule 4 (the “Seller Disclosure Schedule”)
attached to this Agreement (the parts of which are numbered to correspond to the
individual Section numbers of this Article 4 and as to which Purchaser
acknowledges and agrees that any matter disclosed pursuant to a Section of the
Seller Disclosure Schedule shall be deemed disclosed for all other purposes of
the Seller Disclosure Schedule as and to the extent the content or context of
such disclosure makes it reasonably apparent, if read in the context of such
other Section of the Seller Disclosure Schedule, that such disclosure is
applicable to such other Section of the Seller Disclosure Schedule), Seller
hereby represents and warrants as of the date hereof to Purchaser as follows:
     4.1 Organization, Good Standing, Qualification.
          (a) Seller is an entity duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware with all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Seller

6



--------------------------------------------------------------------------------



 



is duly qualified or licensed to do business and is in good standing as a
foreign corporation in each jurisdiction in which the conduct or nature of the
Business, the operation of the Purchased Assets makes such qualification
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed or to be in good standing would not reasonably be expected to have a
Material Adverse Effect on the Purchased Assets.
          (b) Schedule 4.1(b) lists every state or foreign jurisdiction in which
Seller has facilities, maintains an office or has an Employee, to the extent
necessary for the operation of the Business. With respect to the Purchased
Assets, neither Seller nor any of its predecessors has conducted any business
under, or otherwise used for any purpose in any jurisdiction, any fictitious
name, assumed name, trade name or other name, except as set forth on
Schedule 4.1(b).
     4.2 Authority; Binding Nature of Agreements; Required Consents.
          (a) Seller has all requisite power and authority to execute and
deliver this Agreement and all other Transaction Agreements to which it is a
party and to carry out the provisions of this Agreement and the other
Transaction Agreements. The execution, delivery and performance by Seller of
this Agreement and the other Transaction Agreements have been approved by all
requisite action on the part of Seller. The approval of the stockholders of
Seller is not required for Seller to enter into this Agreement or consummate the
Transaction or any part thereof. This Agreement has been duly and validly
executed and delivered by Seller. Each of this Agreement and the other
Transaction Agreements constitutes, or upon execution and delivery, will
constitute, the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally and by
general principles of equity.
          (b) Schedule 4.2(b) contains a complete and accurate list of all
consents, waivers, approvals, orders and authorizations of, and registrations,
declarations or filings with, and notices to any Governmental Authority required
by, or with respect to, Seller in connection with the execution and delivery of
this Agreement or any other Transaction Agreement or the consummation of the
Transaction or any part thereof (each, a “Governmental Consent”), other than
such consents, waivers, approvals, orders, authorizations, registrations,
declarations, filings or notices, the failure of which to have or make would not
reasonably be expected to have a Material Adverse Effect on Purchaser’s ability
to own and operate the Purchased Assets as presently owned and operated by
Seller.
          (c) Schedule 4.2(c) contains a complete and accurate list of all
consents and waivers required from a third party in order to assign or transfer
the Purchased Assets pursuant to this Agreement (“Assignment Consents”).
     4.3 Absence of Conflicts. The execution, delivery and performance of this
Agreement or any other Transaction Agreement by Seller do not and will not (with
or without notice or lapse of time):
          (a) conflict with, violate or result in any breach of (i) any of the
provisions of

7



--------------------------------------------------------------------------------



 



any Seller’s or any Subsidiary of Seller’s Certificate of Incorporation or
bylaws; (ii) any resolutions of the stockholders, board, or any committee
thereof; (iii) any of the terms or requirements of any Governmental Approval
held by Seller or any Subsidiary of Seller that relates to any of the Purchased
Assets or Assumed Liabilities; or (iv) any provision of a Contract to which
Seller (and if applicable, any Affiliate of Seller) is a party;
          (b) give any Governmental Authority or other Person the right to
(i) challenge the Transaction; (ii) exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which any of the Purchased Assets or
Assumed Liabilities, is subject; or (iii) revoke, suspend or modify any
Governmental Approval necessary for the transfer of the Purchased Assets;
          (c) result in the imposition or creation of any Encumbrance upon or
with respect to any of the Purchased Assets; or
          (d) require Seller to obtain any Consent or make or deliver any
material filing or notice with or to a Governmental Authority necessary for the
transfer of the Purchased Assets.
     4.4 Subsidiaries. Other than as set forth on Schedule 4.4, Seller does not
own, directly or indirectly, any capital stock of or any other equity interest
in, or control, directly or indirectly, any other Person (other than Employees),
and Seller is not or has not been, directly or indirectly, a party to, member of
or participant in any partnership, limited liability company, joint venture or
similar business entity, in each of the foregoing cases, which (i) is or has
owned any of the Purchased Assets or (ii) is or has been involved in the
Business in any material respect.
     4.5 Absence of Undisclosed Liabilities.
          (a) Neither Seller nor any Subsidiary of Seller has any Liabilities of
any kind that will be transferred to Purchaser upon transfer of the Purchased
Assets to Purchaser (or the Purchaser Affiliate);
          (b) Neither Seller nor any Subsidiary of Seller has, at any time,
(i) made a general assignment for the benefit of creditors, (ii) filed, or had
filed against it, any bankruptcy petition or similar filing, (iii) suffered the
attachment or other judicial seizure of all or a substantial portion of its
assets, or (iv) admitted in writing its inability to pay its debts as they
become due, or (v) been convicted of, or pleaded guilty or no contest to, any
felony.
          (c) Neither Seller nor any Subsidiary of Seller is, or has been, a
party to any agreement whereby it has guaranteed or otherwise agreed to cause,
insure or become liable for, or pledged any of the Purchased Assets to secure,
the performance or payment of, any material obligation or other material
liability of any Person.
     4.6 Absence of Changes. Since December 31, 2009 and through the date
hereof, (i) Seller and the Subsidiaries of Seller have conducted the Business in
the ordinary course of business; (ii) no event or circumstance has occurred that
would reasonably be expected to have a

8



--------------------------------------------------------------------------------



 



Material Adverse Effect on the Purchased Assets; and (iii) except as set forth
in Schedule 4.6, there has not been any:
          (a) transaction by Seller or any Subsidiary of Seller (with respect to
the Purchased Assets), except in the ordinary course of business and consistent
with past practices;
          (b) capital expenditure or capital commitment by Seller or any
Subsidiary of Seller (with respect to the Purchased Assets) in any amount in
excess of $[***] in any individual case or $[***] in the aggregate;
          (c) destruction of, material damage to or material loss of any
Purchased Assets (whether or not covered by insurance);
          (d) material revaluation by Seller or any of its Subsidiaries of any
of the Purchased Assets, including the writing down of the value of inventory or
writing off of notes or accounts receivable;
          (e) sale, lease, license or other disposition of any of the Purchased
Assets, or creation of any Encumbrance on the Purchased Assets, except in the
ordinary course of business and consistent with past practices;
          (f) waiver or release of any material right or claim of Seller or any
Subsidiary of Seller primarily related to the Purchased Assets, except in the
ordinary course of business and consistent with past practices;
          (g) to Seller’s Knowledge, commencement, or written notice or threat
of commencement, of any lawsuit or proceeding against, or investigation of
Seller or any Subsidiary of Seller, related to the Purchased Assets or
commencement or settlement of any litigation by Seller related to the Purchased
Assets;
          (h) transfer or sale by Seller or any Subsidiary of Seller of any
rights to any material Purchased Assets or the entering into of any license
agreement (other than non-exclusive end-user license agreements entered into by
Seller in the ordinary course of business consistent with past practices that do
not include any rights with respect to Source Code), distribution agreement,
reseller agreement, security agreement, assignment or other conveyance or option
for any of the foregoing;
          (i) agreement, or modification to any agreement, pursuant to which any
Person was granted marketing, distribution, development, manufacturing or
similar rights of any type or scope with respect to the Purchased Assets, except
in the ordinary course of business;
          (j) to Seller’s Knowledge, agreement by Seller, any Subsidiary of
Seller or any officer or employees thereof, to do any of the things described in
the preceding clauses (a) through (j) (other than negotiations with Purchaser
and its Representatives regarding the Transaction).
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

9



--------------------------------------------------------------------------------



 



     4.7 Restrictions on Business Activities. Except as set forth on
Schedule 4.7, there is no Contract or judgment, injunction, order or decree to
which Seller or any Subsidiary of Seller is a party or specifically subject,
that has the effect of prohibiting or impairing or otherwise limiting the
freedom of Purchaser to own the Purchased Assets after the Closing.
     4.8 Material Contracts.
          (a) Schedule 4.8(a) sets forth as of the date hereof an accurate,
correct and complete list of all Contracts to which any of the descriptions set
forth below apply (the “Material Contracts”):
               (i) Any joint venture, partnership, cooperative arrangement or
any other Contract involving a sharing of profits primarily relating to any of
the Purchased Assets;
               (ii) Any Contract with any Governmental Authority that directly
applies to any of the Purchased Assets;
               (iii) Any Contract relating to any license or royalty arrangement
that directly applies to the Purchased Assets;
               (iv) Any power of attorney, proxy or similar instrument that
applies directly to the Purchased Assets;
               (v) Any Contract for the manufacture, service or maintenance of
any Seller Products and Services not scheduled pursuant to Schedule 4.10(e);
               (vi) Any Contract containing covenants not to compete in any line
of business or with any Person in any geographical area primarily relating to
any of the Purchased Assets or which would be binding on Purchaser after the
Closing;
               (vii) Any other Contract primarily relating to the Purchased
Assets (including current Contracts with customers of the Business), which
(i) provides for payment, performance of services or delivery of goods or
materials by either party thereto having an aggregate value of [***] or more;
(ii) is not terminable without payment or penalty on thirty (30) days (or less)
notice; or (iii) is between, inter alia, an Affiliate and Seller; and
               (viii) Any other Contract primarily relating to the Transferred
Intellectual Property not scheduled pursuant to Schedule 4.10(e);
          (b) Seller has provided to Purchaser accurate, correct and complete
copies of all Material Contracts, including all material amendments,
supplements, modifications and waivers thereof.
          (c) Each Material Contract is currently valid and in full force and
effect, and to Seller’s Knowledge, is enforceable by Seller or any Subsidiary of
Seller, as the case may be, in accordance with its terms, except as may be
limited by bankruptcy, insolvency,
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

10



--------------------------------------------------------------------------------



 



reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by general principles of
equity.
          (d) Neither Seller nor any Subsidiary of Seller has waived any
material rights under any Material Contract.
          (e) To the Knowledge of Seller, the performance of the Material
Contracts will not result in any violation of, or failure by Seller or any
Subsidiary of Seller to comply, in any material respect, with any Legal
Requirement that will have a Material Adverse Effect on the Purchased Assets.
          (f) Except as set forth in Schedule 4.8(f), all Contracts with any
customer or any party to which Seller or any Subsidiary of Seller provides
products or services related to the Purchased Assets are terminable by Seller
within no more than 180 days prior notice without any penalty or adverse
consequences.
     4.9 Title; Sufficiency.
          (a) Seller has good and valid title to and has the right to sell,
assign and deliver the Purchased Assets to Purchaser. The Purchased Assets are
free and clear of all Encumbrances of any kind or nature.
          (b) The Purchased Assets include all of the Intellectual Property
owned by Seller that is primarily used in or necessary to exploit the Seller
Products and Services as currently exploited by Seller, other than the Excluded
Assets.
     4.10 Intellectual Property.
          (a) Schedule 1.1(a) lists all Transferred Intellectual Property with
respect to the Business. The Seller Products and Services are all of the
products and services that are currently licensed, sold, published, offered, or
under development by Seller in connection with the Business. With respect to
each United States Patent set forth on Schedules 1.1(a) and 3.2(h), the
corresponding foreign counterpart Patents to such United States Patent are
accurately set forth. There are no Patents filed by Seller or any Subsidiary
related to any Anti-Theft Products and Services or Proximity-based Anti-Theft
Products and Services which are unpublished patent applications and are not set
forth on Schedules 1.1(a) and 3.2(h).
          (b) Seller has no Knowledge of any prior art references or prior
public uses, sales, offers for sale or disclosures which could reasonably be
expected to invalidate any Transferred Intellectual Property, or any claim
thereof, or of any conduct the result of which could reasonably be expected to
render any Transferred Intellectual Property or any claim thereof invalid or
unenforceable. To the Knowledge of Seller, the original, first and joint
inventors of the subject matter claimed in the patents and patent applications
included in the Transferred Intellectual Property are properly represented in
such patents and patent applications. Neither Seller nor any of its Subsidiaries
have knowingly misrepresented, or knowingly failed to disclose, any facts or
circumstances in any application for any Seller Registered Intellectual

11



--------------------------------------------------------------------------------



 



Property that would constitute fraud or a misrepresentation with respect to such
application or that would otherwise affect the enforceability of any Seller
Registered Intellectual Property. The Transferred Patents are assignable to
Purchaser at the Closing.
          (c) To the Seller’s Knowledge, all Seller Registered Intellectual
Property is valid, subsisting, in full force and effect (except with respect to
applications), and has not expired or been cancelled or abandoned. All necessary
registration, maintenance and renewal fees have been paid, and all necessary
documents and certificates in connection with such Seller Registered
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other equivalent authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of perfecting, prosecuting
and maintaining such Seller Registered Intellectual Property. There are no
actions that must be taken by Purchaser or by Seller or their respective
Subsidiaries within one hundred and eighty (180) days of the Closing Date,
including, with respect to each item of Seller Registered Intellectual Property
and the Transferred Patents, the payment of any registration, maintenance or
renewal fees or the filing of any documents, applications or certificates for
the purposes of maintaining, perfecting or preserving or renewing any such
Intellectual Property.
          (d) Seller is the sole and exclusive beneficial and record owner of
all Transferred Intellectual Property and Licensed Intellectual Property free
and clear of any Encumbrances, including all works of authorship and all
associated copyrights that are used or embodied in, such Intellectual Property,
and except under an Out-License (as defined below), no other Person has any
other rights thereto. Seller has the requisite power and authority to grant to
Purchaser the licenses to the Licensed Intellectual Property that are expressly
set forth in this Agreement; provided, however, that without limiting other
provisions of this Agreement, this sentence is not intended to be and shall not
be construed as any form of covenant, representation or warranty as to
infringement of any third party’s Intellectual Property by the Licensed
Intellectual Property. To the Knowledge of Seller, Seller is not obligated to
provide any consideration (whether financial or otherwise) to any third party,
nor is any third party otherwise entitled to any consideration, with respect to
any exercise of rights by Seller in Transferred Intellectual Property. The
Transferred Intellectual Property along with the Licensed Intellectual Property
that is licensed to Purchaser pursuant to this Transaction constitutes all the
Intellectual Property owned by or licensed to Seller that is primarily used in
or necessary to conduct the Business as it is currently conducted, other than
non-exclusive licenses to commercially available off-the-shelf software entered
into in the ordinary course. Schedule 4.10(d) lists all Contracts pursuant to
which a third party has licensed Intellectual Property to Seller that are
necessary to the Seller Products and Services, other than non-exclusive licenses
to commercially available off-the-shelf software entered into in the ordinary
course (“In-Licenses”).
          (e) Schedule 4.10(e) lists (i) all Contracts pursuant to which Seller
has granted a third party a license to or covenant not to sue with respect to
any Transferred Intellectual Property (other than non-exclusive licenses,
granted to end user customers in the ordinary course in connection with the sale
or licensing of the Seller Products and Services, that do not materially differ
in substance from the Seller’s standard forms of end-user licenses (copies of
which have been provided to Purchaser)) and (ii) all Contracts pursuant to which
a third party has been granted any ownership rights (including any exclusive
license rights) in any portion of software

12



--------------------------------------------------------------------------------



 



that is or has been incorporated in or bundled with the Seller Products and
Services (subsections (i) and (ii) of this Section 4.10(e), collectively, the
“Out-Licenses,” and together with the In-Licenses, the “IP Licenses”). Seller is
in material compliance with and has not materially breached, violated or
defaulted under, or received notice that it has materially breached, violated or
defaulted under, any of the terms or conditions of any IP License, nor does
Seller have Knowledge of any event or occurrence that could reasonably be
expected to constitute such a material breach, violation or default (with or
without the lapse of time, giving of notice or both). To Seller’s Knowledge,
each such IP License is in full force and effect and Seller is not in material
default thereunder, nor to the Knowledge of Seller is any party obligated to
Seller pursuant to any such agreement in material default thereunder. Following
the Closing Date, subject to receipt of any Assignment Consents, to Seller’s
Knowledge, Purchaser will be permitted to exercise all of Seller’s rights under
such IP Licenses to the same extent Seller would have been able to had the
Transaction not occurred and without the payment of any additional amounts or
consideration other than fees, royalties or payments which Seller would
otherwise have been required to pay had the Transaction not occurred.
          (f) There is no pending nor has Seller received written notice of any
threatened (and at no time within the two (2) years prior to the date of this
Agreement has there been pending any) Proceeding before any court, government
agency or arbitral tribunal in any jurisdiction challenging the use, ownership,
validity, enforceability or registerability of any Transferred Intellectual
Property or Licensed Intellectual Property. Seller is not a party to any
settlements, covenants not to sue, consents, decrees, stipulations, judgments or
orders resulting from Proceedings which permit third parties to use any
Transferred Intellectual Property or Licensed Intellectual Property.
          (g) To Seller’s Knowledge, Seller owns, or has valid rights to use all
of the Intellectual Property used or held for use in, or necessary to conduct
the Business as currently conducted.
          (h) To Seller’s Knowledge, the Transferred Intellectual Property and
Licensed Intellectual Property do not infringe, dilute, misappropriate, or
otherwise violate any Intellectual Property or other proprietary right owned by
any third party, or constitute unfair competition or trade practices under the
laws of any jurisdiction.
          (i) There is no pending nor has Seller received written notice of any
threatened (and at no time within the two (2) years prior to the date of this
Agreement has there been pending or threatened any) action, suit, claim or
proceeding alleging that any of the Transferred Intellectual Property or
Licensed Intellectual Property infringes, dilutes, misappropriates, or otherwise
violates or constitutes the unauthorized use of, or will infringe, dilute,
misappropriate, or otherwise violate or constitute the unauthorized use of the
Intellectual Property of any third party (nor does the Seller have Knowledge of
any basis therefor). Neither the Seller nor any of its Subsidiaries is a party
to any settlement, covenant not to sue, consent, decree, stipulation, judgment,
or order resulting from any Proceeding which (i) restricts the rights of the
Seller or any of its Subsidiaries to use any Transferred Intellectual Property,
(ii) impairs the Transferred Intellectual Property or Licensed Intellectual
Property in order to accommodate a third party’s Intellectual Property or
(iii) requires any future payment by the Seller or any of its

13



--------------------------------------------------------------------------------



 



Subsidiaries for use of the Transferred Intellectual Property. Seller has not
received any written communication from any third party offering to license to
Seller any Intellectual Property for use in the Business, other than as
contained in advertisements to license generally commercially available
software. There are no Contracts between Seller or any of its Subsidiaries and
any third party with respect to the Transferred Intellectual Property or
Licensed Intellectual Property under which there is any material dispute
regarding the scope of such Contract or performance under such Contract,
including with respect to any payments to be made or received by Seller and its
Subsidiaries thereunder.
          (j) To Seller’s Knowledge, no third party, Employee or former Employee
is infringing, diluting, misappropriating, or otherwise violating or engaged in
the unauthorized use of any Transferred Intellectual Property, and no actions,
suits, claims or proceedings have been brought against any third party by Seller
alleging that a third party is infringing, diluting, misappropriating, or
otherwise violating or engaged in the unauthorized use of any Transferred
Intellectual Property.
          (k) Seller and each of its Subsidiaries has taken commercially
reasonable steps to obtain, maintain and protect the Transferred Intellectual
Property, including requiring each current and former employee who has made
material contributions to the development of any Transferred Intellectual
Property to execute a legally enforceable and binding intellectual property
rights assignment and nondisclosure agreement (in each case, which agreement
does not materially differ in form or substance from Seller’s standard form
which has been provided by Seller to Purchaser) under which such employee has
not retained and does not have any rights or licenses with respect to the
Transferred Intellectual Property. Other than under an appropriate
confidentiality or nondisclosure agreement or contractual provision relating to
confidentiality and nondisclosure, there has been no disclosure to any third
party of material confidential information or Trade Secrets of Seller that is
used in the Transferred Intellectual Property. All consultants and independent
contractors who have made contributions to the development of any Transferred
Intellectual Property (including all consultants and independent contractors who
have designed, written, tested or worked on any software code contained in any
Seller Products and Services) have entered into a work-made-for-hire agreement
or have otherwise assigned to Seller (or a third party that previously conducted
any business currently conducted by Seller and that has assigned its rights in
such Transferred Intellectual Property to Seller) all of their right, title and
interest (other than moral rights, if any) in and to the portions of such
Transferred Intellectual Property developed by them in the course of their work
for Seller. Assignments to Seller of the patents, patent applications,
copyrights and copyright applications listed in Schedules 1.1(a) and 3.2(h) have
been duly executed and filed with the United States Patent and Trademark Office
or Copyright Office, or any equivalent foreign authority, as applicable.
          (l) Except as set forth on Schedule 4.10(l), neither Seller nor any of
its Subsidiaries has granted nor is Seller or any of its Subsidiaries obligated
to grant access or a license to any of the Source Code of the portions of the
Seller Products and Services included in the Transferred Assets (including in
any such case any conditional right to access or under which Seller has
established any escrow arrangement for the storage and conditional release of
any of its Source Code). The execution of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in a release of
any of the Seller Products and

14



--------------------------------------------------------------------------------



 



Services Source Code. The Source Code for all Seller Products and Services that
include software has been documented in a professional manner that is both:
(i) consistent with customary code annotation conventions and best practices in
the software industry; and (ii) sufficient to independently enable a programmer
of reasonable skill and competence to understand, analyze, and interpret program
logic, correct errors and improve, enhance, modify and support the Seller
Products and Services.
          (m) Schedule 4.10(m) accurately identifies (i) each item of Open
Source Software that is contained in any of the Seller Products and Services or
from which any part of any of the Seller Products and Services are derived,
(ii) the applicable license for each such item of Open Source Software,
(iii) the Seller Products and Services to which each such item of Open Source
Software relates, and (iv) a high level description of the manner in which such
Open Source Software is used. None of the Seller Products and Services are
subject to the provisions of any Open Source Software license or similar
Contract which requires or conditions the use or distribution of such Seller
Products and Services on (A) any requirement to license such Seller Products and
Services or any portion thereof for the purpose of making modifications or
derivative works, (B) any requirement to distribute such Seller Products and
Services or any portion thereof without charge, (C) the disclosure, licensing or
distribution of any Source Code of any Seller Products and Services, or
(D) except as specifically permitted by law, permitting any Person to decompile,
disassemble, or otherwise reverse-engineer any Seller Products and Services.
          (n) Neither Seller nor any of its Subsidiaries is a party to any
Contract under which a third party would have or would be entitled to receive a
license or any other right to any Intellectual Property of Purchaser or any
Purchaser Affiliates as a result of the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement nor would the
consummation of such transactions result in the amendment or alteration of any
such license or other right which exists on the date of this Agreement.
          (o) None of Seller’s professional services agreements with its
customers, agreements with merchants, agreements with outside consultants for
the performance of professional services on the behalf of Seller, the
Subsidiaries or any of their respective customers, nor any agreement or license
with any end user or reseller of Seller Products and Services confers upon any
Person other than Seller any ownership right with respect to any Transferred
Intellectual Property or Licensed Intellectual Property developed in connection
with such agreement or license.
          (p) Seller and its Subsidiaries have not (i) transferred ownership of
any Transferred Intellectual Property to any Person, except to Purchaser as part
of this Transaction; or (ii) granted any exclusive license with respect to any
Transferred Intellectual Property or Licensed Intellectual Property.
          (q) Seller has provided to Purchaser a complete and accurate list
that, to the Knowledge of Seller, lists all known bugs, defects, and errors in
the current version of the Seller Products and Services. The Seller Products and
Services do not contain any bugs, defects errors

15



--------------------------------------------------------------------------------



 



or problems that could have a Material Adverse Effect on the operation of such
Seller Products and Services.
          (r) To Seller’s Knowledge, Seller has not included in any of the
Seller Products and Services any undisclosed computer code designed to disrupt,
disable or harm in any manner the operation of any of the Seller Products and
Services. To Seller’s Knowledge, all of the Seller Products and Services are
free of: (i) any defects that could have a Material Adverse Effect on the
operation of the Seller Products and Services, and (ii) any disabling codes or
instructions and any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop
dead device,” “virus” or other software routines or hardware components that
permit unauthorized access or the unauthorized disruption, impairment,
disablement or erasure of such Seller Products and Services or data or other
software of users.
          (s) Neither Seller nor any of its Subsidiaries has received or
requested an opinion letter from counsel that any Transferred Intellectual
Property infringes or misappropriates, or would infringe or misappropriate, the
Intellectual Property of any third party.
          (t) No person other than the Seller has ownership rights or license
rights to an improvement made by or for the Seller or any of its Subsidiaries in
any Transferred Intellectual Property. All Transferred Intellectual Property
will be fully transferable, alienable or licensable by Purchaser or the Seller
without restriction and without payment of any kind to any third party.
          (u) The Seller and its Subsidiaries have not authorized joint
ownership of any Transferred Intellectual Property to any other Person.
          (v) Other than non-exclusive licenses and related agreements with
respect thereto of the Seller Products and Services to end-users pursuant to
written agreements that have been entered into in the ordinary course of
business that do not materially differ in substance from the Seller’s standard
form(s) of end-user license including attachments (copies of which have been
provided to Purchaser), Schedule 4.10(v) lists all Contracts between the Seller
or any of its Subsidiaries, on the one hand, and any other person, on the other
hand, with respect to the Business, wherein or whereby the Seller or any of its
Subsidiaries have agreed to, or assumed, any obligation or duty to warrant,
indemnify, reimburse, hold harmless, guaranty or otherwise assume or incur any
obligation or liability or provide a right of rescission with respect to the
infringement or misappropriation by the Seller or any of its Subsidiaries or
such other person of the Intellectual Property of any person other than the
Seller or its Subsidiary.
          (w) The Seller and each of its Subsidiaries has complied with all
applicable Legal Requirements with respect to the Business relating to privacy,
data protection, and the collection and use of personally identifiable
information, and the Seller and each of its Subsidiaries has complied with its
respective internal privacy policies and guidelines, if any, relating to
privacy, data protection, and the processing, sharing, collection, storage or
use of personally identifiable information in the operation of the Business. The
Seller and each of its Subsidiaries takes reasonable measures to ensure that
such information is protected against unauthorized access, use, modification,
and other misuse. The execution, delivery and

16



--------------------------------------------------------------------------------



 



performance of this Agreement comply with all applicable laws relating to
privacy and the privacy policies of the Seller and each of its Subsidiaries.
          (x) No government funding, facilities of a university, college, other
educational institution or research center was used in the development of any
Transferred Intellectual Property or Licensed Intellectual Property. No current
or former employee, consultant or independent contractor of Seller or any of its
Subsidiaries, who was involved in, or who contributed to, the creation or
development of any Transferred Intellectual Property, has performed services for
the government, university, college, or other educational institution or
research center during a period of time during which such employee, consultant
or independent contractor was also involved in, or contributed to, the creation
or development of any Transferred Intellectual Property.
          (y) Seller has not participated in any standards setting activities or
joined any standards setting organizations that would affect the proprietary
nature of any Transferred Intellectual Property, or restrict the ability of
Seller to enforce, license, or exclude others from using the Transferred
Intellectual Property.
     4.11 Governmental Approvals.
          (a) Seller has all Governmental Approvals that are necessary in
connection with Seller’s and any Subsidiary of Seller’s ownership and use of its
properties or assets in connection with the Business (including the Purchased
Assets) or Seller’s or any Subsidiary of Seller’s operation of the Business.
Schedule 4.11(a) contains an accurate, correct and complete list of each
Governmental Approval necessary for the use of the Purchased Assets. Each such
Governmental Approval is valid and in full force and effect, and there is not
pending or, to the Knowledge of Seller, threatened, any Proceeding which would
result in the suspension, termination, revocation, cancellation, limitation or
impairment of any such Governmental Approval.
     4.12 Product Warranties; Defects; Liabilities; Services.
          (a) All forms of agreement pursuant to which Seller or any Subsidiary
of Seller currently sells or distributes Seller Products and Services have been
provided to Purchaser. The product warranty experience for the [***] ended
January 31, 2010, and the interim period through the date hereof is set forth in
Schedule 4.12(a). No Seller Products and Services are subject to any guaranty,
warranty or other indemnity beyond the applicable terms and conditions of sale,
license or lease or beyond that implied or imposed by applicable Legal
Requirements.
          (b) To Seller’s Knowledge, no Seller Product and Services sold or
licensed, as the case may be, by Seller or any Subsidiary of Seller prior to the
Closing failed to conform to applicable specifications in a manner that would
give rise to a warranty claim by the purchaser or licensee thereof against
Purchaser.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

17



--------------------------------------------------------------------------------



 



          (c) Seller maintains no product warranty reserves on the Seller
Financial Statements with respect to the Seller Products and Services.
     4.13 Compliance with Laws. Since [***], Seller and each Subsidiary of
Seller has operated the Purchased Assets in compliance with each Legal
Requirement that is applicable to the Purchased Assets. Since [***], Seller and
each Subsidiary of Seller has not received any written notice from any third
party regarding any actual, alleged or potential violation of any Legal
Requirement by Seller or any Subsidiary of Seller with respect to the Purchased
Assets.
     4.14 Proceedings and Orders.
          (a) As of the date hereof, there is no Proceeding pending or, to the
Knowledge of Seller, threatened against or affecting Seller or any Subsidiary of
Seller in connection with the Purchased Assets, or Seller’s or a Subsidiary of
Seller’s rights relating thereto. To the extent permitted under applicable Legal
Requirements or any Contract to which Seller is a party, (i) Seller has provided
to Purchaser true, accurate, correct and complete copies of all material
pleadings, correspondence and other documents relating to any such Proceeding,
and (ii) Seller has provided to Purchaser a reasonable description of any
pleadings, correspondence and other documents relating to such Proceeding which
Seller is not permitted to provide to Purchaser.
          (b) None of the Purchased Assets nor Seller’s or any Subsidiary of
Seller’s rights relating to any of Purchased Assets, is subject to any Order or,
to the Knowledge of Seller, any proposed Order.
     4.15 Taxes.
          (a) Seller and each of its Subsidiaries and Affiliates have prepared
and timely filed all material Tax Returns relating to any and all Taxes
concerning or attributable to Seller’s (or its Subsidiaries’ or Affiliates’)
ownership of the Purchased Assets and such Tax Returns are true, complete and
correct in all material respects and have been completed in accordance with
applicable laws. None of Seller, its Subsidiaries and Affiliates is currently
the beneficiary of any extension of time within which to file any Tax Return. To
the Knowledge of Seller, no claim has ever been made by a Governmental Authority
in a jurisdiction in which Seller or any of its Subsidiaries or Affiliates does
not file Tax Returns that such entity is or may be subject to taxation by that
jurisdiction.
          (b) Seller and each of its Subsidiaries and Affiliates have paid all
Taxes that each is required to pay attributable to or imposed with respect to
the ownership of the Purchased Assets.
          (c) There are (and immediately following the Closing there will be) no
liens on any of the Purchased Assets relating to or attributable to Taxes (other
than liens for Taxes not yet due and payable).
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

18



--------------------------------------------------------------------------------



 



          (d) None of Seller, its Subsidiaries nor Affiliates has received
written notice of any pending or threatened audits, investigations, disputes,
notices of deficiency, claims or other actions for or relating to any Liability
for Taxes of Seller or any of its Subsidiaries or Affiliates. Neither Seller nor
any of its Subsidiaries or Affiliates has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
          (e) Neither Seller nor any of its Subsidiaries or Affiliates is a
party to or bound by any Tax indemnity agreement, Tax sharing agreement or
similar Contract that would become binding upon the Purchaser (or Purchaser
Affiliate) upon completion of the Transaction. Neither Seller nor any of its
Subsidiaries or Affiliates is a party to any joint venture, partnership, or
other arrangement or Contract that would become binding upon the Purchaser (or
Purchaser Affiliate) upon completion of the Transaction that could be treated as
a partnership or “disregarded entity” for United States federal income Tax
purposes. Neither Seller nor any of its Subsidiaries or Affiliates has been a
member of an affiliated group (other than a group the common parent of which was
Seller) or has any Liability for the Taxes of any Person under Treas. Regs.
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by Contract or otherwise.
          (f) Seller has treated itself as owner of each of the Purchased Assets
for Tax purposes. None of the Purchased Assets is the subject of a “safe harbor
lease” or is required to be treated as owned by another Person pursuant to the
provisions of former Section 168(f)(8) of the Internal Revenue Code of 1954, as
in effect prior to amendment by the Tax Equity and Fiscal Responsibility Act of
1982. None of the Purchased Assets directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(a) of the Code. None of the
Purchased Assets is “tax exempt use property” within the meaning of Section
168(h) of the Code or “tax-exempt bond financed property” within the meaning of
Section 168(g) of the Code.
          (g) Seller is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     4.16 Brokers. Except as set forth in Schedule 4.16, neither Seller nor any
Subsidiary of Seller has retained any broker or finder or incurred any liability
or obligation for any brokerage fees, commissions or finders fees with respect
to this Agreement or the Transaction.
     4.17 Solvency. Seller is not entering into the Transaction with the intent
to hinder, delay or defraud any Person to which it is indebted. As of the date
hereof, Seller’s assets, at a fair valuation, exceed its liabilities, and Seller
is able, and would reasonably be expected to continue to be able immediately
after the Closing of the Transaction, to meet its debts as they mature and will
not become insolvent as a result of the Transaction. Immediately after the
Closing of the Transaction, Seller will have sufficient capital and property
remaining to conduct the business in which it will thereafter be engaged.
     4.18 No Other Agreement. Other than for sales or licenses of assets in the
ordinary course of business, neither Seller nor any Subsidiary of Seller has
entered into any Contract with respect to the sale or other disposition of any
of the Purchased Assets, except as set forth in this Agreement.

19



--------------------------------------------------------------------------------



 



     4.19 Foreign Corrupt Practices Act. Neither Seller nor any Subsidiary of
Seller (with respect to the Purchased Assets), including any of its officers or
directors, has taken any action which would cause it to be in violation of the
Foreign Corrupt Practices Act of 1977, as amended, or any rules or regulations
thereunder.
     4.20 Export Controls. Neither Seller nor any Subsidiary of Seller (with
respect to the Purchased Assets) has violated in any material respect any Legal
Requirements relating to export control and trade embargoes, including the
anti-boycott prohibitions contained in 50 U.S.C. § 2401 et seq., or taken any
action that can be penalized under Section 999 of the Code. During the last five
(5) years, Seller and any Subsidiary of Seller (with respect to the Purchased
Assets) has not been a party to, been a beneficiary under or has performed any
service or sold any product under any Contract under which a product has been
sold to customers in Bahrain, Iran, Iraq, Jordan, Kuwait, Lebanon, Libya, Oman,
Qatar, Saudi Arabia, Sudan, Syria, United Arab Emirates or the Republic of
Yemen.
     4.21 WARN Act. Seller is not planning or contemplating, and has not made or
taken, any decisions or actions concerning the Purchased Assets that would
require the service of notice under the Worker Adjustment and Retraining Act of
1988 or any similar regulations.
     4.22 Material Misstatements or Omissions. No representations or warranties
by Seller in this Agreement, including without limitation the Seller Disclosure
Schedule, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
or facts contained therein not misleading.
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby represents and warrants as of the date hereof to Seller as
follows:
     5.1 Organization and Good Standing. Purchaser (and if applicable, the
Purchaser Affiliate) is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.
     5.2 Authority; Binding Nature of Agreements. Purchaser (and if applicable,
the Purchaser Affiliate) has all requisite corporate power and authority to
execute and deliver this Agreement and all other Transaction Agreements to which
it is a party and to carry out the provisions of this Agreement and the other
Transaction Agreements. The execution, delivery and performance by Purchaser
(and if applicable, the Purchaser Affiliate) of this Agreement and the other
Transaction Agreements have been approved by all requisite action on the part of
Purchaser (and if applicable, the Purchaser Affiliate). This Agreement has been
duly and validly executed and delivered by Purchaser (and if applicable, the
Purchaser Affiliate). Each of this Agreement and the other Transaction
Agreements constitutes, or upon execution and delivery, will constitute, the
legal, valid and binding obligation of Purchaser (and if applicable, the
Purchaser Affiliate), enforceable against Purchaser (and if applicable, the
Purchaser Affiliate) in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization,

20



--------------------------------------------------------------------------------



 



moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by general principles of equity.
     5.3 No Conflicts; Required Consents. The execution, delivery and
performance of this Agreement or any other Transaction Agreement by Purchaser
(and if applicable, the Purchaser Affiliate) do not and will not (with or
without notice or lapse of time):
          (a) conflict with, violate or result in any breach of (i) any of the
provisions of Purchaser’s (and if applicable, the Purchaser Affiliate’s)
Certificate of Incorporation or bylaws; (ii) any resolutions adopted by
Purchaser’s (and if applicable, the Purchaser Affiliate’s) stockholders, or its
board of directors or committees thereof; (iii) any of the terms or requirements
of any Governmental Approval held by Purchaser (and if applicable, the Purchaser
Affiliate); or (iv) any provision of a Contract to which Purchaser (and if
applicable, the Purchaser Affiliate) is a party;
          (b) except as would not be reasonably be expected to have a Material
Adverse Effect on Purchaser, give any Governmental Authority or other Person the
right to (i) challenge the Transaction; (ii) exercise any remedy or obtain any
relief under any Legal Requirement or any Order to which Purchaser (and if
applicable, the Purchaser Affiliate) or any of its assets is subject; or
(iii) declare a default of, exercise any remedy under, accelerate the
performance of, cancel, terminate or modify any Contract to which Purchaser (and
if applicable, the Purchaser Affiliate) is a party; or
          (c) require Purchaser (and if applicable, the Purchaser Affiliate) to
obtain any Consent or make or deliver any filing or notice to a Governmental
Authority.
     5.4 Brokers. Purchaser has not retained any broker or finder or incurred
any liability or obligation for any brokerage fees, commissions or finders fees
with respect to this Agreement or the Transaction.
     5.5 Financing. Purchaser has (i) sufficient funds available to pay the
Purchase Price and any expenses incurred by Purchaser in connection with the
Transaction, (ii) the resources and capabilities (financial or otherwise) to
perform its obligations hereunder and under the Transaction Agreements, and
(iii) not incurred, and is not aware of any basis upon which it would be
reasonably likely to incur, any obligation, commitment, restriction or liability
of any kind, absolute or contingent, which would be reasonably likely to impair
or adversely affect its ability to pay the Purchase Price or any other amounts
payable pursuant to the Transaction Agreements as they become due and payable.
     5.6 Independent Investigation. Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of its participation in the transactions contemplated by this
Agreement and the other Transaction Agreements. Purchaser confirms that Seller
has made available to Purchaser and its representatives the opportunity to ask
questions of the personnel of the Business, as well as access to the offices,
properties and books and records of the Business, and Purchaser confirms that it
or its representatives has made an independent investigation, analysis and
evaluation of the Purchased Assets and Assumed Liabilities.

21



--------------------------------------------------------------------------------



 



ARTICLE 6. POST-CLOSING COVENANTS
     6.1 Transferred Intellectual Property.
          (a) Seller’s rights to any Transferred Intellectual Property shall be
governed by the Patent License, the Government Contract License and the licenses
in Section 6.11. If Seller or any assignee of Seller owns or has any right or
interest in any Transferred Intellectual Property that cannot be, or for any
reason is not, assigned to Purchaser at the Closing, Seller (i) shall provide
Purchaser with a reasonably detailed list of all such Transferred Intellectual
Property; (ii) shall use its reasonable efforts to cause the assignment as
promptly as practicable after the Closing and (iii) hereby grants to Purchaser,
at the Closing, a worldwide, royalty-free, fully paid up, perpetual,
irrevocable, transferable, sub-licensable and exclusive license to exercise all
rights in and to such Transferred Intellectual Property.
          (b) If Purchaser is unable to enforce the Transferred Intellectual
Property transferred to it hereunder against a third party as a result of any
Legal Requirement that prohibits enforcement of such rights by a transferee of
such rights, Seller agrees to assign, to the extent legally practicable, to
Purchaser such rights as may be required by Purchaser to enforce its
Intellectual Property rights in its own name.
     6.2 Cooperation. After the Closing, upon the request of Purchaser, Seller
shall use reasonable best efforts to (a) execute and deliver any and all further
materials, documents and instruments of conveyance, transfer or assignment as
may reasonably be requested by Purchaser to effect, record or verify the
transfer to, and vesting in Purchaser, of Seller’s right, title and interest in
and to the Purchased Assets, free and clear of all Encumbrances, in accordance
with the terms of this Agreement; (b) deliver any and all further materials
necessary for Purchaser to own and use the Purchased Assets in the manner in
which the Purchased Assets have been used prior to the Closing; (c) subject to
Seller’s reasonable business judgment with respect to Seller’s business
interests, cooperate, to the extent necessary, with Purchaser to contest or
defend against any Proceeding relating to the Transaction or to the operation
and ownership of the Purchased Assets before the Closing Date; and (d) cooperate
fully with Purchaser in the application for and prosecution of any Patent
applications included in the Transferred Intellectual Property, and to the
extent within Seller’s control, cause any inventors listed on such Patent
applications to similarly cooperate in such application and prosecution. Neither
Seller nor any of its Representatives shall take any action that is intended and
designed to diminish the value of the Purchased Assets after the Closing or to
interfere with Purchaser’s ownership and operation of the Purchased Assets after
the Closing, including disparaging to customers the name or business of
Purchaser.
     6.3 Return of Purchased Assets. If, for any reason after the Closing, any
of the Purchased Assets or Assumed Liabilities are ultimately determined to be
Excluded Assets or Excluded Liabilities, respectively, (a) Purchaser shall
transfer and convey (without further consideration) to Seller, and Seller shall
accept, such Purchased Assets, (b) Seller shall assume, and agree to pay,
perform, fulfill and discharge (without further consideration) such Assumed

22



--------------------------------------------------------------------------------



 



Liabilities, and (c) Purchaser and Seller shall execute such documents or
instruments of conveyance or assumption and take such further acts which are
reasonably necessary or desirable to effect the transfer of such Purchased
Assets back to Seller and the re-assumption of such Assumed Liabilities by
Seller.
     6.4 Records and Documents. For a period of [***] after the Closing, from
time to time and at Purchaser’s reasonable request and sole expense, Seller
shall provide Purchaser and its representatives with reasonable access to and
the right to make copies of those records and documents (including, without
limitation, Tax Returns and other documents relating to Taxes) related to the
Purchased Assets, possession of which is retained by Seller, as is reasonably
necessary. If during such period Seller elects to dispose of any such records
and documents, Seller shall give Purchaser sixty (60) days’ prior written
notice, during which period Purchaser shall have the right to take such records
and documents without further consideration, provided such is permitted by Legal
Requirements and that Seller will incur no Liability in connection therewith.
     6.5 Trademarks and Domain Names. Except as necessary to fulfill Seller’s
obligations under the Government Contract and Seller Contracts (but only for the
duration of such Contracts), from and after the Closing, Seller shall not use
and shall cause its Subsidiaries not to use, any of the names listed on
Schedule 6.5 in connection with the advertising, marketing, sale, licensing or
other distribution of any products or services of Seller or its Subsidiaries.
Seller shall also shutdown all websites exclusively used to advertise, market,
sell, license or otherwise distribute Seller Products and Services; provided,
however, that Seller shall transfer to Purchaser all rights in www.failsafe.com
and www.phoenixfreeze.com as a Purchased Asset pursuant to Section 1.1(a).
Seller shall remove all Trademarks, trade names, references, links and logos of
the Seller Products and Services on Seller’s websites now in existence or
hereafter created, including but not limited to www.phoenix.com. Seller
irrevocably and perpetually covenants not to sue Purchaser or any Purchaser
Affiliate for any use of any of the names listed on Schedule 6.5 in connection
with the advertising, marketing, sale, licensing or other distribution of any
products or services of Purchaser or a Purchaser Affiliate.
     6.6 Bulk Sales Laws. Purchaser and Seller hereby waive compliance by
Purchaser and Seller with the Bulk Sales Laws and any other similar Legal
Requirement in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement and the other Transaction Agreements; provided,
however, that Seller shall pay and discharge when due all claims of creditors
asserted against Purchaser or the Purchased Assets by reason of such
noncompliance and shall take promptly all necessary actions required to remove
any Lien which may be placed upon any of the Purchased Assets by reason of such
noncompliance.
     6.7 Non-Competition.
          (a) For and in consideration of the Transaction contemplated herein,
during the period commencing with the Closing Date and ending on the [***]
anniversary of the Closing Date (the “Non-Compete Period”) and except as
expressly set forth in this Section 6.7, Seller shall not directly or indirectly
(including through any Subsidiary) engage in any Competitive Activity anywhere
in the world.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

23



--------------------------------------------------------------------------------



 



          (b) The term “Competitive Activity” shall mean (i) engaging in any
development, marketing, selling, licensing or distribution that is directly
competitive with any Anti-Theft Products and Services or with any
Proximity-based Anti-Theft Products and Services; (ii) engaging in [***]
including, but not limited to, [***]; (iii) enabling or otherwise using [***] or
provide or develop [***], during the Non-Compete Period; provided however, that,
notwithstanding anything to the contrary in this Section 6.7, Seller may during
the Non-Compete Period, in connection with and in the ordinary course of its
[***]; (iv) diverting or attempting to divert from Purchaser or any Subsidiary
of Purchaser any business of any kind in which they are engaged in connection
with the Seller Products and Services or other Anti-Theft Products and Services,
including the solicitation of or interference with any suppliers, contractors,
or customers; or (v) having a financial interest in any Anti-Theft Products and
Services that directly compete with the Seller Products and Services, except as
expressly permitted in this Section 6.7.
          (c) Without limiting the provisions of Section 6.7(b), during the
Non-Compete Period, Seller shall not [***]. If Seller [***],
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

24



--------------------------------------------------------------------------------



 



Seller shall promptly [***] (including, but not limited to, [***]); provided,
however, in no event will Seller [***].
          (d) Notwithstanding the foregoing, the parties agree that the
Non-Compete Period will automatically terminate upon the earlier to occur of
(A) the [***] anniversary of the Closing Date, and (B) [***] months after Seller
is acquired by a third party (the “Seller Acquirer”). Notwithstanding anything
to the contrary in this Agreement, the parties also agree that (i) the foregoing
non-competition restriction in (b)(v) above shall not apply to any Seller
Acquirer; and (ii) the foregoing non-competition restrictions and the
Non-Compete Period shall not in any way apply to any license agreements between
Seller Acquirer and a third party that exist prior to such acquisition, nor to
any Anti-Theft Products and Services of Seller Acquirer that are commercially
available or under development prior to such acquisition; provided, that, prior
to the termination of the Non-Compete Period, any such development does not rely
on or use any Intellectual Property (excluding Patents) developed by or on
behalf of Seller that is embodied or used in Seller Products and Services (or
any portion thereof). For purposes of this Section 6.7(d), Seller is acquired by
a third party if any transaction, or series of related transactions, occurs
involving the direct or indirect (a) transfer of at least 51% of the outstanding
equity securities of Seller (excluding open market transfers by or to holders of
less than 10% of the outstanding equity securities of Seller); (b) acquisition
of 51% or more of the outstanding equity securities of Seller by an individual
(or legal representative), corporation, a trust, a partnership or an
unincorporated association, syndicate or organization, and their affiliates, or
(c) transfer of a controlling interest in all or substantially all of the
intellectual property, assets or business of Seller and the Subsidiaries of
Seller taken as a whole (each, a “Seller Sale”).
          (e) Nothing contained herein shall limit Seller or its Subsidiaries
(A) from acquiring (including through a merger) or investing in any Person whose
business activities do not constitute a Competitive Activity in substantial
part, provided that in the case of any acquisition consummated [***] or more
months prior to the expiration of the Non-Compete Period, any Competitive
Activity is divested by Seller as promptly as practicable and in any event
within [***], or (B) from, directly or indirectly, holding or making investments
in securities of any business listed on a national securities exchange, admitted
to trading in an automated quotations market, or traded generally on the
over-the-counter market, so long as Seller’s direct or indirect holdings do not
exceed 5% of the outstanding equity securities thereof.
          (f) It is the understanding of the parties that the scope of the
covenants contained in this Section 6.7 is necessary to protect the rights of
Purchaser and the Purchaser’s rights in and to the Purchased Assets. It is the
parties’ intention that these covenants be enforced to the greatest extent (but
to no greater extent) in time, area, and degree of participation as is permitted
by applicable law. The prohibitions in each of paragraphs (a)-(d) above shall be
deemed, and shall be construed as separate and independent agreements between
Purchaser on the one hand, and Seller on the other. If any such agreement or any
part of such agreement is
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

25



--------------------------------------------------------------------------------



 



held invalid, void or unenforceable by any court of competent jurisdiction, such
invalidity, voidness, or unenforceability shall in no way render invalid, void,
or unenforceable any other part of them or any separate agreement not declared
invalid, void or unenforceable; and this Agreement shall in such case be
construed as if the invalid, void, or unenforceable provisions were omitted.
          (g) The parties agree that, in the event of breach or threatened
breach of Seller’s covenants in this Section 6.7, the damage or imminent damage
to the value and the goodwill of Purchaser and the Purchased Assets may be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that Purchaser shall be
entitled to seek injunctive relief against Seller in the event of any breach or
threatened breach of any of such covenants by Seller, in addition to any other
relief (including damages) available to Purchaser under this Agreement or under
applicable law.
          (h) The parties agree that the covenants of Seller not to compete
contained in this Section 6.7 may be assigned by Purchaser to any Person to whom
may be transferred the Seller Products and Services by the sale or transfer of
the Purchased Assets of Seller (as acquired by Purchaser under this Agreement)
or otherwise, other than [***]. It is the parties’ intention that these
covenants of Seller shall inure to the benefit of any Person that may succeed to
the Purchased Assets of Seller (as acquired by Purchaser under this Agreement),
other than [***], with the same force and effect as if these covenants were made
directly with such successor.
          (i) Notwithstanding the foregoing, the parties agree that the
covenants of Seller not to compete contained in this Section 6.7 shall not apply
to Seller’s activities with respect to the Government Contract under the
Government Contract License.
     6.8 Nondisclosure.
          (a) After the Closing Date, except as may be required for tax purposes
or other regulatory purposes or as may be required to fulfill Seller’s
obligations under the Government Contract, any Support and Maintenance Services
and the Seller Contracts as contemplated by the Government Contract License and
Section 6.11, (i) neither Seller nor any Subsidiary of Seller or any of their
successors and assigns shall use, publish or disclose to any others any
confidential or proprietary information (including Trade Secrets) contained or
embodied in the Transferred Intellectual Property or the Books and Records, and
(ii) Seller and its Subsidiaries will take commercially reasonable efforts to
destroy any such confidential or proprietary information (including Trade
Secrets) that is retained by them in any form or any medium. Notwithstanding
anything to the contrary set forth in this Section 6.8(a), neither Seller nor
any Subsidiary of Seller shall have any obligations with respect to the
confidential or proprietary information referenced in this Section 6.8(a) that
(a) is or becomes generally known to the public without fault of Seller or its
Subsidiaries, (b) is independently developed by Seller or its Subsidiaries
without use of such confidential or proprietary information and in compliance
with Section 6.7, or (c) is rightfully obtained by Seller or its Subsidiaries
from a third party without any obligation of confidentiality to Purchaser.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

26



--------------------------------------------------------------------------------



 



          (b) The terms of the Confidentiality Agreement are hereby incorporated
herein by reference and shall continue in full force and effect after the
Closing; provided, however, that the Confidentiality Agreement shall terminate
with respect to Purchaser’s obligations only in respect of that portion of the
Confidential Information (as defined in the Confidentiality Agreement)
exclusively relating to the Business and the Purchased Assets (the ownership of
which will have been transferred to Purchaser). Each of Purchaser and Seller
shall protect and treat the confidential and proprietary information (including
Trade Secrets) of the other party with at least the same care, and to such
extent, as it does with respect to its own confidential and proprietary
information (including Trade Secrets) of like nature.
     6.9 No Contest of Validity. Seller irrevocably covenants that it will not,
in any forum, contest or assist in the contest of the validity or enforceability
of, or Purchaser’s rights to, any of the Transferred Intellectual Property or
the Licensed Intellectual Property; provided, however, that (a) in the case of
Transferred Intellectual Property, such covenant is limited to the term of
protection afforded under applicable law, (b) in the case of Licensed
Intellectual Property, such covenant is limited to the term of the applicable
license, and (c) such covenant shall not apply to the extent Purchaser (or any
other party that obtains rights to the Transferred Intellectual Property)
asserts an infringement action against Seller based on any of the foregoing
Transferred Intellectual Property.
     6.10 Intentionally Omitted.
     6.11 Notices of Termination and Licenses for Seller Contracts. Within [***]
after the Closing, Seller shall deliver to each counterparty to a Contract of
Seller that involves the sale, license or other provision of Seller Products and
Services, including any Out-Licenses (each a “Seller Contract”), and as listed
on Schedule 6.11, any notice required under such Seller Contracts to terminate
any terms, amendments, addendums or other agreements therein to provide Seller
Products and Services to such counterparty or their customers (“Termination
Notices”). Without limiting the foregoing, Seller shall ensure that [***] they
are no longer in effect after [***] days following the delivery of the
Termination Notices. The Termination Notices shall be in a form mutually
agreeable to the parties. Seller shall generally be responsible for all
administrative and legal costs, fees and expenses connected with the Termination
Notices and any amendment of its existing Seller Contracts to accommodate the
requirements of this Section 6.11, other than costs, fees and expenses of
Purchaser and its counsel to review the Termination Notices. Purchaser hereby
grants to Seller a limited, non-exclusive, non-assignable, worldwide license
(without rights to sublicense) to exploit the Seller Products and Services
solely to fulfill Seller’s obligations under the Seller Contracts for [***] days
following the delivery of the Termination Notices. Seller agrees to retain a
copy of the Source Code and Object Code for the Seller Products and Services
(subject to all of the confidentiality and non-disclosure restrictions herein)
for such [***] day period for the purpose of Purchaser confirming the delivery
of all such Source Code and Object Code pursuant to this Agreement and as
further stated in Section 6.2. After such period (but in no event more than
[***] days after the Closing), Seller agrees to promptly destroy the Seller
Products and Services for such Contracts, including all Source Code and Object
Code and related
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

27



--------------------------------------------------------------------------------



 



documentation that is Transferred Intellectual Property, and certify such
destruction in a writing promptly delivered to Purchaser.
     6.12 Employee Benefit Plans. Seller shall be solely responsible for all
obligations and liabilities arising under or with respect to all Employee
Benefit Plans. Purchaser shall not assume any of the Employee Benefit Plans or
any obligation or liability thereunder. Without limiting the generality of the
foregoing, Seller shall be solely responsible for all severance and similar
obligations under any Employee Benefit Plan that become payable as a result of
the termination of employment of any Employee or other service provider in
connection with the transactions contemplated by this Agreement.
     6.13 Software Code Licenses to Purchaser.
          (a) Source Code License. Seller hereby grants to Purchaser a
non-exclusive, non-transferable (except solely in connection with a sale of all
or substantially all of Purchasers’ assets that relate to the Transferred
Intellectual Property), irrevocable, perpetual, worldwide, royalty-free, fully
paid-up, non-sublicensable, internal-use-only license to reproduce, adapt,
distribute, perform, and display the Source Code of the software programs set
forth on Exhibit B (the “Licensed Source Code”), but only for purposes of
(1) modifying such Licensed Source Code to create derivative works; (2) creating
and compiling such derivative works for internal testing and evaluation; and
(3) correcting defects in such derivative works. Purchaser agrees that it shall
not, nor allow any third party to, (x) sublicense, sell, or otherwise distribute
the Licensed Source Code or any derivative work of the Licensed Source Code, in
whole or in part, under any circumstances, except as otherwise authorized by
Seller in writing, (y) access and use the Licensed Source Code at a facility
that is not a Purchaser-owned or leased facility, or (z) alter or remove the
copyright notice contained in any Licensed Source Code.
               (i) Any modifications or derivative works to the Licensed Source
Code created by Purchaser will be the property of Purchaser, subject to Seller’s
and its supplier’s intellectual property rights in the underlying Licensed
Source Code (including any modifications or derivative works created by or on
behalf of Seller).
          (b) Object Code License. Seller hereby grants to Purchaser a
non-exclusive, worldwide, royalty free, fully paid up, non-terminable,
irrevocable, perpetual, assignable (but solely in connection with a sale of all
or substantially all of Purchaser’s assets that relate to the Transferred
Intellectual Property), sublicenseable license to all Object Code compiled from
the Licensed Source Code set forth on Exhibit B (“Licensed Object Code”) for
purposes of reproducing, having reproduced, performing, modifying, displaying
and distributing all such Object Code. Purchaser agrees that, at such time as
such Object Code is distributed with Purchaser’s products and services,
Purchaser agrees to include in the applicable license agreement a notice that
certain portions of such products and services may include intellectual property
from Seller.
          (c) Independent Contractor Access. For avoidance of doubt, Purchaser’s
independent contractors are permitted to exercise Purchaser’s rights under this
Section 6.13 provided they are bound by confidentiality obligations
substantially similar to those imposed in Section 6.8 herein.

28



--------------------------------------------------------------------------------



 



     6.14 Software Code License to Seller.
          (a) Source Code License. Purchaser hereby grants to Seller a
non-exclusive, non-transferable (except solely in connection with a sale of all
or substantially all of Sellers’ assets), irrevocable, perpetual, worldwide,
royalty-free, fully paid-up, non-sublicensable, internal-use-only license to
reproduce, adapt, distribute, perform, and display the Source Code set forth on
Exhibit C (the “Licensed-Back Source Code”), but only for purposes of (1)
modifying such Licensed-Back Source Code to create derivative works;
(2) creating and compiling such derivative works for internal testing and
evaluation; and (3) correcting defects in such derivative works. Seller agrees
that it shall not, nor allow any third party to, (x) sublicense, sell, or
otherwise distribute the Licensed-Back Source Code or any derivative work of the
Licensed-Back Source Code, in whole or in part, under any circumstances, except
as otherwise authorized by Purchaser in writing, (y) access and use the
Licensed-Back Source Code at a facility that is not a Seller-owned or leased
facility, or (z) alter or remove the copyright notice contained in any
Licensed-Back Source Code.
               (i) Any modifications or derivative works to the Licensed-Back
Source Code created by Seller will be the property of Seller, subject to
Purchaser’s and its supplier’s intellectual property rights in the underlying
Licensed-Back Source Code (including any modifications or derivative works
created by or on behalf of Purchaser).
          (b) Object Code License. Purchaser hereby grants to Seller a
non-exclusive, worldwide, royalty free, fully paid up, non-terminable,
irrevocable, perpetual, assignable (but solely in connection with a sale of all
or substantially all of Seller’s assets), sublicenseable license to all Object
Code set forth on Exhibit C (the “Licensed-Back Object Code”) for purposes of
reproducing, having reproduced, performing, modifying, displaying and
distributing all such Licensed-Back Object Code. Seller agrees that, at such
time as such Licensed-Back Object Code is distributed with Seller’s products and
services, Seller agrees to include in the applicable license agreement a notice
that certain portions of such products and services may include intellectual
property from Purchaser.
          (c) Independent Contractor Access. For avoidance of doubt, Seller’s
independent contractors are permitted to exercise Seller’s rights under this
Section 6.14 provided they are bound by confidentiality obligations
substantially similar to those imposed in Section 6.8 herein.
ARTICLE 7. CONDITIONS TO CLOSING
     7.1 Conditions to Purchaser’s Obligation to Close. The obligations of
Purchaser to consummate the Transaction shall be subject to the satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by Purchaser in writing:
          (a) Documents. Seller shall have delivered to Purchaser all of the
documents and agreements as set forth in Sections 3.2 and Section 3.4 and all
such documents and agreements shall be in full force and effect.

29



--------------------------------------------------------------------------------



 



     7.2 Conditions to Seller’s Obligation to Close. The obligations of Seller
to consummate the Transaction shall be subject to the satisfaction, on or prior
to the Closing Date, of each of the following conditions, any of which may be
waived by Seller in writing:
          (a) Deliveries. Purchaser shall have delivered to Seller the Purchase
Price and all of the documents and agreements as set forth in Sections 3.3 and
3.4.
ARTICLE 8. INDEMNIFICATION
     8.1 Survival of Representations and Warranties.
          (a) All representations and warranties contained in this Agreement
shall survive the Closing until the eighteen (18) month anniversary of the
Closing Date (the “Survival Date”); provided, however, that (i) the
representations and warranties of Seller contained in [***] (the “Surviving
Reps”) shall survive indefinitely, (ii) the representations and warranties of
Seller contained in [***] of this Agreement (together with the Surviving Reps,
the “Seller Fundamental Reps”) and the representations and warranties of
Purchaser in Section 5.1 and 5.2 of this Agreement (the “Purchaser Fundamental
Reps”) shall survive until sixty (60) days after the expiration of the
applicable statutes of limitation (including any extensions thereof) with
respect thereto (each such applicable date, the “Expiration Date”); and
(iii) any good faith claim for indemnification based upon a breach of any such
representation or warranty and asserted prior to the Survival Date or Expiration
Date, as applicable, by written notice in accordance with Section 8.4 shall
survive until final resolution of such claim. The representations and warranties
contained in this Agreement (and any right to indemnification for breach
thereof) shall not be affected by any investigation, verification or examination
by any party hereto or by any Representative of any such party or by any such
party’s Knowledge of any facts with respect to the accuracy or inaccuracy of any
such representation or warranty.
          (b) The respective covenants, agreements and obligations of Seller and
Purchaser set forth in this Agreement shall survive the execution and delivery
of this Agreement, any investigation by or on behalf of any party hereto, and
the Closing Date in accordance with their respective terms.
     8.2 Indemnification.
          (a) Indemnification by Seller. Subject to the limitations set forth in
this Article 8, Seller shall indemnify, defend and hold harmless Purchaser and
its Representatives (the “Purchaser Indemnified Parties”) from and against any
and all Damages, whether or not involving a third-party claim, including
attorneys’ fees, to the extent arising out of, relating to or resulting from:
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

30



--------------------------------------------------------------------------------



 



               (i) the failure of any representation or warranty of Seller
contained in Article 4 (including the Seller Disclosure Schedule) to be true and
correct (disregarding for purposes of this Section 8.2(a)(i) any “materiality”,
“in all material respects”, “Material Adverse Effect”, “Knowledge” or similar
qualification contained therein or with respect thereto for purposes of
calculating the amount of Damages);
               (ii) any failure by Seller to fully perform, fulfill or comply
with any covenant as set forth in this Agreement;
               (iii) any Liability arising out of the ownership or operation by
Seller of the Purchased Assets prior to the Closing; or
               (iv) any of the Excluded Assets or Excluded Liabilities.
          (b) Indemnification by Purchaser. Subject to the limitations set forth
in this Article 8, Purchaser shall indemnify, defend and hold harmless Seller
and its Representatives (the “Seller Indemnified Parties”) from and against any
and all Damages, whether or not involving a third-party claim, including
attorneys’ fees, to the extent arising out of, relating to or resulting from:
               (i) the failure of any representation or warranty of Purchaser
contained in Article 5 to be true and correct (disregarding for purposes of this
Section 8.2(b)(i) any “materiality”, “in all material respects”, “Material
Adverse Effect”, “Knowledge” or similar qualification contained therein or with
respect thereto for purposes of calculating the amount of Damages);
               (ii) any failure by Purchaser to fully perform, fulfill or comply
with any covenant as set forth in this Agreement;
               (iii) any Liability arising out of the ownership or operation by
Purchaser of the Purchased Assets after the Closing other than Liabilities
arising from infringement claims based upon Purchaser’s use of the software or
code as used by Seller and delivered to Purchaser and not modified by Purchaser;
or
               (iv) any of the Assumed Liabilities.
     8.3 Exclusive Remedy. The indemnities provided in this Article VIII shall
be the sole and exclusive remedy of the Purchaser Indemnified Parties and Seller
Indemnified Parties for all Damages for which they are entitled to be
indemnified pursuant to Section 8.2(a)(i) or Section 8.2(b)(i); provided that
for purposes of clarity, recoveries under 8.2(a)(ii), 8.2(a)(iii), 8.2(a)(iv),
8.2(b)(ii), 8.2(b)(iii) and 8.2(b)(iv) shall not be so limited.
     8.4 Procedure for Indemnification.
          (a) Claims. Promptly after becoming aware of any Damages for which
they are entitled to be indemnified pursuant to Section 8.2, such party (an
“Indemnified Party”) shall deliver to the party obligated to provide such
indemnification (the “Indemnifying Party”), a

31



--------------------------------------------------------------------------------



 



certificate signed by an appropriately authorized officer thereof (a “Claim
Certificate”), (i) stating the aggregate amount of Damages or an estimate
thereof, in each case to the extent known or determinable at such time and
(ii) specifying in reasonable detail the individual items of such Damages
included in the amount so stated, the date each such item was paid or properly
accrued or arose, and the nature of the misrepresentation, breach or claim and
the section under this Agreement pursuant to which such item is related;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
liability or obligations hereunder, except to the extent that the Indemnifying
Party has been prejudiced thereby, and then only to such extent. In the absence
of any objections to such Claim Certificate as provided in Section 8.4(b) by the
date set forth in Section 8.4(b), the Indemnified Party shall, subject to the
other provisions of this Agreement, be entitled to recover from the Indemnifying
Party the amount of such Damages in satisfaction of the Indemnifying Party’s
indemnification obligations.
          (b) Objection to Claim Certificate.
               (i) The Indemnifying Party shall have thirty (30) days after
delivery to it of a Claim Certificate to deliver to the Indemnified Party a
written response to such Claim Certificate (a “Claim Response”). If after such
thirty (30) day period the Indemnifying Party has not delivered a Claim Response
to the Indemnified Party or it has delivered a Claim Response which does not
dispute any portion of the claims contained in the Claim Certificate, the
Indemnifying Party’s indemnification obligations in the amount specified in the
Claim Certificate shall become final. If the Claim Response disputes any claims
contained in the Claim Certificate, the Indemnifying Party and the Indemnified
Party shall attempt in good faith for an additional thirty (30) days to agree
upon the rights of the respective parties with respect to each of such claims.
If the Indemnifying Party and the Indemnified Party should so agree, a
certificate setting forth such agreement shall be prepared and signed by both
parties.
               (ii) If no such agreement can be reached after good faith
negotiations, either the Indemnified Party or the Indemnifying Party may, by
written notice to the other, demand arbitration of the matter, and the matter
shall be settled by arbitration conducted by three (3) arbitrators. Within
fifteen (15) days after such written notice is sent, the Indemnified Party (on
the one hand) and the Indemnifying Party (on the other hand) shall each select
one arbitrator, and the two arbitrators so selected shall select a third
arbitrator. The decision of the arbitrators as to the validity and amount of any
claim in the Claim Certificate shall be binding and conclusive upon the parties
to this Agreement.
               (iii) Judgment upon any award rendered by the arbitrators may be
entered in any court having jurisdiction. Any such arbitration shall be
conducted under the commercial rules then in effect of the American Arbitration
Association. Any arbitration shall be held in Seattle, Washington. The
non-prevailing party to an arbitration shall pay its own expenses, the fees of
each arbitrator, the administrative fee of the American Arbitration Association
and the expenses, including, without limitation, the reasonable attorneys’ fees
and costs, incurred by the prevailing party to the arbitration (as determined by
the arbitrator).

32



--------------------------------------------------------------------------------



 



          (c) Third-Party Claims. Promptly after the assertion by any third
party of any claim against any Indemnified Party (a “Third-Party Claim”) that,
in the judgment of such Indemnified Party, may result in the incurrence by such
Indemnified Party of Damages for which such Indemnified Party would be entitled
to indemnification pursuant to this Agreement, such Indemnified Party shall
deliver to the Indemnifying Party a written notice describing in reasonable
detail such Third-Party Claim; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligations hereunder, except to the
extent that the Indemnifying Party has been prejudiced thereby, and then only to
such extent. The Indemnifying Party shall have the right, but not the
obligation, exercisable in its sole discretion by written notice to the
Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of or assertion of any Third-Party Claim,
to assume the defense and control the settlement of such Third-Party Claim.
Notwithstanding the foregoing, the Indemnifying Party shall not have the right
to assume control of such defense, and shall pay the reasonably incurred fees
and expenses of counsel retained by the Indemnified Party, if the Third-Party
Claim which the Indemnifying Party seeks to assume control (I) is a criminal
allegation against the Indemnified Party by a Governmental Authority,
(II) involves a claim against the Indemnified Party for injunctive or similar
non-monetary relief which, if adversely, determined, would be reasonably
expected to materially and adversely impact the continuing business interests or
prospects of the Indemnified Party, (III) is reasonably likely to result in a
judgment or settlement involving Damages in excess of the remaining amount under
the Indemnifying Party’s Indemnification Cap (taking in account any amounts
likely to be paid in satisfaction of any pending but unresolved claims for
indemnification against the Indemnifying Party), (IV) involves a claim which the
Indemnified Party has reasonably determined after consultation with counsel
presents a conflict of interest between the Indemnifying Party and the
Indemnified Party that prevents an attorney defending such Third-Party Claim
from representing the Indemnified Party in a defense controlled by the
Indemnifying Party or (V) the Indemnifying Party has failed or is failing to
vigorously defend such Third-Party Claim. The Indemnified Party shall have the
right to participate in (but not control), at its own expense, the defense and
settlement of any Third-Party Claim not assumed by the Indemnifying Party. If
the Indemnifying Party does not elect to undertake and conduct the defense of a
Third-Party Claim, the Indemnified Party shall undertake the defense of such
Third-Party Claim. In the event the Indemnifying Party has assumed the defense
of any Third-Party Claim, the Indemnifying Party shall not consent to a
settlement of, or the entry of any judgment arising from, any such Third-Party
Claim without the Indemnified Party’s prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed), unless such settlement or
judgment relates solely to monetary damages and provides for a complete release
of the Indemnified Party, in which case, no such consent shall be required and
such monetary damages shall be paid by the Indemnifying Party. The Indemnified
Party shall have the right to settle, or consent to the entry of any judgment
arising from, any Third-Party Claim for which the Indemnifying Party has not
assumed the defense; provided, however, that the Indemnifying Party will not be
obligated to indemnify the Indemnified Party hereunder for any settlement
entered into or any judgment that was consented to without the Indemnifying
Party’s prior written consent. Whether or not the Indemnifying Party elects to
defend or prosecute any Third-Party Claim, both parties hereto shall cooperate
in the defense or prosecution thereof and shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested in connection
therewith.

33



--------------------------------------------------------------------------------



 



          (d) Conflicts. To the extent of any conflict or overlap between this
Section 8.4 and Section 9.6, Section 9.6 shall be deemed to govern and be
controlling in all circumstances.
     8.5 Purchase Price Adjustment. Seller and Purchaser agree to treat each
indemnification payment pursuant to this Article 8 and any payment pursuant to
Section 9.1 as an adjustment to the Purchase Price for all Tax purposes and
shall take no position contrary thereto unless required to do so by any
applicable Legal Requirement or pursuant to a “determination” within the meaning
of Section 1313(a) of the Code or an analogous provision of state, local or
foreign law.
     8.6 Limitations on Indemnification.
          (a) Notwithstanding anything herein to the contrary, with respect to
Section 8.2(a)(i) and Section 8.2(b)(i), Seller shall not be obligated to
indemnify Purchaser Indemnified Parties and Purchaser shall not be obligated to
indemnify Seller Indemnified Parties for any Damages unless and until the
aggregate of all Damages incurred by Purchaser Indemnified Parties (or any of
them), or the aggregate of all Damages incurred by Seller Indemnified Parties
(or any of them), in either case, exceeds [***] (the “Basket”), after which the
party sustaining, incurring or suffering such Damages shall be entitled to
recover all such Damages including the Basket; provided, however, that under no
circumstances will Purchaser Indemnified Parties or Seller Indemnified Parties
be entitled to be indemnified for any Damages which exceed [***] in the
aggregate (the “Indemnification Cap”); provided, however, further, that the
Indemnification Cap and the Basket shall not apply to (i) any of Seller’s
indemnification obligations arising out of, relating to or resulting from (x) a
breach of a Seller Fundamental Rep; (y) fraud or intentional misrepresentation
by Seller; or (z) Section 8.2(a)(ii), 8.2(a)(iii) or 8.2(a)(iv) or (ii) any of
Purchaser’s indemnification obligations arising out of, relating to or resulting
from (x) a breach of a Purchaser Fundamental Rep; (y) fraud or intentional
misrepresentation by Purchaser; or (z) Section 8.2(b)(ii), 8.2(b)(iii) or
8.2(b)(iv).
          (b) PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO, THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, (I) WITH RESPECT TO SELLER AND ITS
SUBSIDIARIES, THEIR RESPECTIVE ASSETS AND LIABILITIES, THE BUSINESS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR (II) AS TO THE ACCURACY OR COMPLETENESS OF
ANY INFORMATION REGARDING THE BUSINESS FURNISHED OR MADE AVAILABLE TO PURCHASER
AND ITS REPRESENTATIVES. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES
HERETO, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
ARTICLE 9. TAX MATTERS
     9.1 Transfer Taxes shall be borne by the party responsible for such
Transfer Taxes
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

34



--------------------------------------------------------------------------------



 



under applicable law, and such party shall pay any such Transfer Taxes when due,
and shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes. Each party shall, no
later than twenty (20) days after receipt of written notice from the other party
of payment of Transfer Taxes, promptly reimburse such other party for fifty
percent (50%) of the sum of (i) any Transfer Taxes paid by such party and
(ii) any expenses incurred by such party in connection with the preparation and
filing of all necessary Tax Returns and other documentation with respect to such
Transfer Taxes. Each party shall promptly provide the other party with copies of
any receipts, invoices or similar documents describing any related expenses,
copies of any Tax Returns for Transfer Taxes, and evidence that such Transfer
Taxes and such expenses have been paid. The parties agree to cooperate in
applying for or seeking a refund or reduction of any Transfer Taxes and in
preparing any Tax Returns related to Transfer Taxes. To the extent practicable,
Seller shall deliver and Purchaser or Purchaser Affiliates shall accept all of
the Purchased Assets through electronic delivery or in another manner agreed
upon by the parties hereto so as to minimize or eliminate Transfer Taxes to the
extent practicable.
     9.2 Seller shall be responsible for and shall promptly pay when due all
Property Taxes levied with respect to the Purchased Assets attributable to any
Pre-Closing Period. All Property Taxes levied with respect to the Purchased
Assets for any Straddle Period shall be apportioned between Purchaser and Seller
based on the number of days of such Straddle Period included in the Pre-Closing
Period and the number of days of such Straddle Period included in the
Post-Closing Period. Seller shall be liable for the proportionate amount of such
Property Taxes that is attributable to the Pre-Closing Period, and Purchaser
shall be liable for the proportionate amount of such Property Taxes that is
attributable to the Post-Closing Period. Upon receipt of any bill for such
Property Taxes, Purchaser or Seller, as applicable, shall present a statement to
the other setting forth the amount of reimbursement to which each is entitled
under this Section 9.2 together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the party owing it to the other within ten (10) days after delivery of such
statement. In the event that Purchaser or Seller makes any payment for which it
is entitled to reimbursement under this Section 9.2, the applicable party shall
make such reimbursement promptly but in no event later than ten (10) days after
the presentation of a statement setting forth the amount of reimbursement to
which the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.
     9.3 Tax refunds (including any interest related thereto) received by
Purchaser, its Affiliates or successors relating to the Purchased Assets
operation of the Business, in each case for or to Seller’s any period (s) or
portions thereof ending on or before the Closing Date, shall be for the account
of Seller, and Purchaser shall pay over to Seller any such amount within seven
(7) Business Days of receipt thereof.
     9.4 To the extent relevant to the Purchased Assets, each party shall
(a) provide the other with such assistance as may reasonably be required in
connection with seeking a refund or reduction of Taxes, the preparation of any
Tax Return, and the conduct of any audit or other examination by any taxing
authority or in connection with judicial or administrative proceedings relating
to any liability for Taxes and (b) retain and provide the other with all records
or other information that may be relevant to the preparation of any Tax Returns,
or the conduct of any audit or examination, or other proceeding relating to
Taxes.

35



--------------------------------------------------------------------------------



 



     9.5 Purchaser shall prepare an allocation of the Purchase Price (plus
Assumed Liabilities and other relevant items to the extent properly taken into
account under the IRC and the Treasury Regulations) among the Purchased Assets,
including any non-competition agreement (including without limitation the
covenant not to compete contained in Section 6.7 of this Agreement), goodwill
and other assets, in accordance with Section 1060 of the Code and the U.S.
Treasury regulations thereunder (and any similar provisions of state, local or
foreign law, as applicable) (the “Allocation”). Purchaser shall deliver such
Allocation to Seller as soon as practicable after the Closing Date. Seller shall
within thirty (30) days of receipt of the Allocation notify Purchaser in writing
that it is in agreement with the allocation or of any objections Seller has to
the Allocation. Purchaser and Seller shall act in good faith to resolve any
disagreement over the Allocation. In the event that the parties cannot agree on
a mutually satisfactory Allocation within ninety (90) days after the Closing
Date, a mutually agreed-upon independent accounting firm shall, at the joint
expense of Purchaser and Seller, determine the appropriate Allocation. Once
Purchaser and Seller have agreed on the Allocation or the Allocation has been
determined pursuant to the preceding sentence, (i) the Allocation shall be
binding upon the parties hereto, (ii) Purchaser and Seller shall complete and
file IRS Form 8594 (and any similar form required by state, local or foreign
law) using the Allocation, and (iii) Purchaser and Seller shall not take any
position and shall cause their Affiliates not to take any position (whether in
any audit, on any Tax Return or otherwise) that is inconsistent with the
Allocation unless otherwise required by any applicable Legal Requirement or
pursuant to a “determination” within the meaning of Section 1313(a) of the Code.
Not later than thirty (30) days prior to the filing of their respective IRS
Forms 8594 relating to the Transaction, Purchaser and Seller shall each deliver
to the other party a copy of its IRS Form 8594. To the extent required by any
applicable Legal Requirement, the Allocation shall be revised to reflect any
adjustment of the Purchase Price pursuant to this Agreement.
     9.6 Purchaser and its Subsidiaries and Affiliates, on the one hand, and
Seller and its Subsidiaries and Affiliates, on the other hand, shall cooperate
fully with each other in the conduct of any inquiry, claim, assessment, audit,
litigation or other proceeding relating to Taxes involving the Purchased Assets
or the Allocation (each, a “Tax Matter”). Purchaser shall have sole control of
the conduct of all Tax Matters, including any settlement or compromise thereof,
provided, however, that Purchaser shall keep Seller reasonably informed of the
progress of any Tax Matter and shall not effect any such settlement or
compromise with respect to which Seller is liable without obtaining Seller’s
prior written consent thereto, which shall not be unreasonably withheld or
delayed.
ARTICLE 10. MISCELLANEOUS PROVISIONS
     10.1 Expenses. Except as otherwise expressly provided for herein, whether
or not the Transaction is consummated, each party shall pay it own costs and
expenses in connection with this Agreement and the Transaction (including the
fees and expenses of its advisers, accountants and legal counsel).

36



--------------------------------------------------------------------------------



 



     10.2 Interpretation. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed, as the context
indicates, to be followed by the words “but (is/are) not limited to.”
     10.3 Further Assurances. Each party agrees (a) to furnish upon request to
each other party such further information, (b) to execute and deliver to each
other party such other documents, and (c) to do such other acts and things, all
as another party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Transaction.
     10.4 Entire Agreement. Except for the Confidentiality Agreement, which
shall survive the execution of this Agreement in accordance with its terms, this
Agreement, including the other documents and agreements specifically referred to
herein, constitutes the entire agreement between and among the parties hereto
with regard to the subject matter hereof, and supersedes all prior agreements
and understandings with regard to such subject matter. There are now no
agreements, representations or warranties between or among the parties other
than those set forth in the Agreement or the documents and agreements
contemplated in this Agreement except as set forth in the Confidentiality
Agreement.
     10.5 Amendment, Waivers and Consents. This Agreement shall not be changed
or modified, in whole or in part, except by supplemental agreement signed by the
parties. Any party may waive compliance by any other party with any of the
covenants or conditions of this Agreement, but no waiver shall be binding unless
executed in writing by the party making the waiver. No waiver of any provision
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. Any consent under this Agreement shall be in writing and shall be
effective only to the extent specifically set forth in such writing.
     10.6 Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but no party hereto may assign any right or obligation hereunder
without the prior written consent of all other parties hereto; provided,
however, Purchaser and any Purchaser Affiliate shall have the right to assign
all or any portion of the Transaction Agreement (including rights thereunder) to
any Subsidiary of Purchaser and any of its lenders as collateral security
without the prior written consent of Seller. In the event of any sale of all or
substantially all of the assets of Seller (“Asset Sale”), any party that
acquires Seller’s assets as part of the Asset Sale, shall assume the obligations
of Seller to indemnify Purchaser under Article 8 hereof.
     10.7 Specific Performance. Purchaser and Seller each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at law or equity.
     10.8 Governing Law. The rights and obligations of the parties shall be
governed by, and this Agreement shall be interpreted, construed and enforced in
accordance with, the laws of the State of Delaware, excluding its conflict of
laws rules to the extent such rules would apply the law of another jurisdiction.

37



--------------------------------------------------------------------------------



 



     10.9 Jurisdiction; Waiver of Jury Trial.
          (a) Any judicial proceeding brought against any of the parties to this
Agreement or any dispute arising out of this Agreement or related hereto may be
brought in the courts of the State of Washington and, by execution and delivery
of this Agreement, each of the parties to this Agreement accepts the exclusive
jurisdiction of such courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. The foregoing consents to
jurisdiction shall not constitute general consents to service of process in the
State of Washington for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the parties to this Agreement.
Each of the parties to this Agreement agree that service of any process,
summons, notice or document by certified mail to such party’s address for notice
hereunder shall be effective service of process for any action, suit or
proceeding in the State of Washington with respect to any matters for which it
has submitted to jurisdiction pursuant to this Section 10.9(a).
          (b) To the extent permitted under Legal Requirements, each of the
parties hereto hereby irrevocably waives its right to a jury trial in connection
with any action, proceeding or claim arising out of or relating to this
Agreement or any transaction contemplated hereby.
     10.10 Rules of Construction. The parties acknowledge that each party has
read and negotiated the language used in this Agreement. The parties agree that,
because all parties participated in negotiating and drafting this Agreement, no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against any party by reason of that party’s role in
drafting this Agreement.
     10.11 Severability. If any provision of this Agreement, as applied to
either party or to any circumstance, is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision.
     10.12 Exhibits. All Exhibits and Schedules attached hereto shall be deemed
to be a part of this Agreement and are fully incorporated in this Agreement by
this reference.
     10.13 Notices. Any notice required or permitted to be given hereunder shall
be sufficient if in writing and (a) delivered in person or by express delivery
or courier service, (b) sent by facsimile, or (c) deposited in the mail
registered or certified first class, postage prepaid and return receipt
requested (provided that any notice given pursuant to clause (b) is also
confirmed by the means described in clause (a) or (c)) to such address or
facsimile of the party set forth below or to such other place or places as such
party from time to time may designate in writing in compliance with the terms
hereof. Each notice shall be deemed given when so delivered personally, or sent
by facsimile transmission, or, if sent by express delivery or courier service
one (1) Business Day after being sent, or if mailed, five (5) Business Days
after the date of deposit in the mail. A notice of change of address or
facsimile number shall be effective only when done in accordance with this
Section 10.13.

38



--------------------------------------------------------------------------------



 



     
To Purchaser:
  Absolute Software Corporation
 
  Suite 1600, Four Bentall Centre
 
  1055 Dunsmuir Street
 
  Vancouver, British Columbia, V7X 1K8
 
  Facsimile: (604) 730-2621
 
  Attention: John Livingston
 
   
With copies to (which shall not constitute notice):
  Latham &Watkins
 
  355 South Grand Avenue
 
  Los Angeles CA 90071-1560
 
  Facsimile: 213.891.8763
 
  Attention: Bob Steinberg, Esq.
 
   
To Seller:
  Phoenix Technologies Ltd.
 
  915 Murphy Ranch Road
 
  Milpitas, CA 95035
 
  Facsimile: (408) 570-1001
 
  Attention: Timothy Chu, VP & General Counsel
 
   
With copies to (which shall not constitute notice):
  Morgan Lewis & Bockius LLP
 
  2 Palo Alto Square
 
  3000 El Camino Real, Suite 700
 
  Palo Alto, CA 94306-2121
 
  Facsimile: (650) 843-4001
 
  Attention: William A. Myers, Esq.

     10.14 Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third person to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
     10.15 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     10.16 Public Announcements. Except in respect of any announcement required
by applicable Legal Requirements or by obligations pursuant to any listing
agreement with or rules of Nasdaq or the Toronto Stock Exchange (provided that
in any event, the parties shall consult with each other prior to such
announcement), no party shall issue any press release or otherwise make any
public announcement regarding the transactions contemplated hereby or any party

39



--------------------------------------------------------------------------------



 



hereto without the consent of such party, which consent shall not be
unreasonably withheld, conditioned or delayed.
     10.17 Purchaser Liability. Notwithstanding anything to the contrary
contained in the Transaction Agreements to the contrary, Purchaser shall not be
relieved of any liability to Seller by virtue of an assumption of any obligation
by a Purchaser Affiliate, and all obligations of a Purchaser Affiliate to Seller
shall be guaranteed in full by Purchaser. The foregoing is not intended to
confer any rights or remedies on any persons other than the parties to this
Agreement and their respective successors and permitted assigns.
[Signatures Follow On a Separate Page]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf by their respective officers thereunto duly authorized
all as of the date first written above.

                      “Purchaser”       “Seller”    
 
                    ABSOLUTE SOFTWARE CORPORATION       PHOENIX TECHNOLOGIES
LTD.    
 
                   
By:
  /s/ John Livingston       By:   /s/ Thomas Lacey    
 
                   
Name:
  John Livingston       Name:   Thomas Lacey    
 
                   
Title:
  Chief Executive Officer       Title:   President and CEO    
 
                   

Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN DEFINITIONS
“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person. As used herein, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other interests, by contract or otherwise.
“Agreement” shall mean the Asset Purchase Agreement to which this Exhibit A is
attached (including the Seller Disclosure Schedule and all other schedules and
exhibits attached hereto), as it may be amended from time to time.
“Allocation” shall have the meaning specified in Section 9.5.
“Anti-Theft Products and Services” means products and/or services (including,
but not limited to, products and/or services that [***] that are [***].
“Asset Sale” shall have the meaning specified in Section 10.6.
“Assignment and Assumption Agreement” shall have the meaning specified in
Section 3.2(c).
“Assignment Consents” shall have the meaning specified in Section 4.2(c).
“Assumed Liabilities” shall have the meaning specified in Section 1.3.
“Basket” shall have the meaning specified in Section 8.6(a).
“Books and Records” shall have the meaning set fort in Section 1.1(d).
“Business” shall have the meaning set forth in the first Recital.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) a day on which banking and savings and loan institutions are authorized or
required by law to be closed.
“Claim Certificate” shall have the meaning specified in Section 8.4(a).
“Claim Response” shall have the meaning specified in Section 8.4(b)(i).
“Closing” shall have the meaning specified in Section 3.1.
“Closing Date” shall have the meaning specified in Section 3.1.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
Exhibit A
Page 1



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Competitive Activity” shall have the meaning specified in Section 6.7(b).
“Confidentiality Agreement” means that Mutual Non-Disclosure Agreement by and
between Seller and Purchaser dated January 8, 2010.
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).
“Contract” shall mean any legally binding agreement, contract, consensual
obligation, promise, understanding, arrangement, commitment or undertaking of
any nature (whether written or oral and whether express or implied).
“Copyrights” shall mean all copyrights, including in and to works of authorship
and all other rights corresponding thereto throughout the world, whether
published or unpublished, including rights to prepare, reproduce, perform,
display and distribute copyrighted works and copies, compilations and derivative
works thereof.
“Core System Software” or “CSS” means the first software program or set of
software programs started by the central processing hardware of a computing
device, which program(s) is/are responsible for initializing and managing the
resources of such device including, but not limited to coordinating the memory,
processors, timers and input/output peripherals of such computing device,
loading an operating system on such device, and assisting such operating system
with auxiliary functions and chipset features.
[***]
“CSS and Tools License” shall have the meaning specified in Section 3.2(i).
“Damages” shall mean and include any loss, damage, injury, decline in value,
Liability, claim, demand, settlement, judgment, award, fine, penalty, Tax, fee
(including any legal fee, accounting fee, expert fee or advisory fee), charge,
cost (including any cost of investigation) or expense of any nature.
“Docket” shall mean Seller’s or its agents’ list or other means of tracking
information relating to the prosecution or maintenance of the Patents throughout
the world, including, without limitation, the names, addresses, email addresses,
and phone numbers of prosecution counsel and agents, and information relating to
deadlines, payments, and filings, which list or other means of tracking
information is current as of the Closing Date.
“Employee” shall mean and each current employee of Seller who performs services
primarily related to the Business (collectively, the “Employees” and
individually, an “Employee”) (including any Employee who is on a leave of
absence).
“Employee Benefit Plan” shall mean each “employee benefit plan” within the
meaning of Section 3(3) of ERISA and each other plan, program, policy, practice,
contract, agreement or
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
Exhibit A
Page 2



--------------------------------------------------------------------------------



 



other arrangement (whether written or oral) providing compensation or other
benefits to any current or former director, officer, employee, consultant or
other service provider (or to any dependent or beneficiary thereof) of Seller or
any ERISA Affiliate, which is now, or was at any time, entered into, maintained,
sponsored or contributed to by Seller or any ERISA Affiliate or under which
Seller or any ERISA Affiliate has or may have any obligation or liability,
whether actual or contingent, including, without limitation, all deferred
compensation, profit sharing, incentive, bonus, employment, consulting,
retention, severance, termination pay, performance awards, stock or
stock-related awards, fringe benefits, welfare, retirement, pension, savings,
vacation, holiday, medical, disability, life, accident, fringe benefit, welfare
or other employee benefit plan, program, practice, contract agreement,
arrangement, or remuneration of any kind, whether formal or informal, funded or
unfunded.
“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equitable interest, claim, preference, right of
possession, lease, tenancy, license, encroachment, covenant, infringement,
interference, Order, proxy, option, right of first refusal, preemptive right,
community property interest, reservation, limitation, impairment, imperfection
of title, condition or restriction of any nature (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset). For the purposes of clarity, it is understood that neither a covenant
not to sue nor a non-exclusive license with respect to Intellectual Property is
within the foregoing definition of Encumbrance.
“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated and the rulings thereunder.
“ERISA Affiliate” shall mean any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, a member of an “affiliated service group” with, or is otherwise required
to be treated as a single employer with, Seller under Section 414(b), (c),
(m) or (o) of the Code.
“Excluded Assets” shall have the meaning specified in Section 1.2.
“Excluded Liabilities” shall have the meaning specified in Section 1.4.
“General Assignment and Bill of Sale” shall have the meaning specified in
Section 3.2(a).
“Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval, consent, ratification, permission, clearance,
confirmation, exemption, waiver, franchise, or authorization issued, granted,
given or otherwise made available by or under the authority of any
Exhibit A
Page 3



--------------------------------------------------------------------------------



 



Governmental Authority or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Authority.
“Governmental Authority” shall mean any: (a) body of government having
jurisdiction over a nation, principality, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal);
(d) multinational organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“Governmental Consent” shall have the meaning specified in Section 4.2(b).
“Government Contract” means the agreement between Seller and the Government
Entity entered into in July 2008 and scheduled to expire upon Project Completion
on July 16, 2010, which agreement includes terms and conditions for the
licensing, support and maintenance and non-recurring engineering services for a
customized product developed by Seller for the Government Entity that
incorporates certain Transferred Intellectual Property with other Seller
Intellectual Property.
“Government Contract License” shall have the meaning specified in
Section 3.2(k).
“Government Contract Source Code” means the human readable software contained in
the Purchased Assets delivered to Purchaser under this Agreement, and
modifications and derivatives thereof developed by Seller in connection with the
Government Contract.
“Government Entity” means the United States government entity that is party to
the Government Contract with Seller.
“Indemnification Cap” shall have the meaning specified in Section 8.6(a).
“Indemnified Party” shall have the meaning specified in Section 8.4(a).
“Indemnifying Party” shall have the meaning specified in Section 8.4(a).
“In-Licenses” shall have the meaning specified in Section 4.10(d).
“Intellectual Property” shall mean all U.S. and foreign (i) patents, patent
applications, patent disclosures, and all related provisionals, continuations,
continuations-in-part, divisionals, renewals, reissues, re-examinations,
substitutions, and extensions thereof, (ii) trademarks, service marks, trade
names, domain names, logos, slogans, trade dress, and other similar designations
of source or origin, together with the goodwill symbolized by any of the
foregoing, (iii) copyrights and copyrightable subject matter (iv) rights of
publicity, (v) moral rights and rights of attribution and integrity,
(v) computer programs (whether in Source Code, Object Code, or other form),
databases, compilations and data, technology supporting the foregoing, and all
documentation,
Exhibit A
Page 4



--------------------------------------------------------------------------------



 



including user manuals and training materials, related to any of the foregoing,
(vi) trade secrets and all confidential information, know-how, inventions,
proprietary processes, formulae, models, and methodologies (“Trade Secrets”),
(vii) Internet domain name registrations, Internet and World Wide Web URLs or
addresses, (viii) all rights in the foregoing and in other similar intangible
assets, (ix) all applications and registrations for the foregoing, and (x) all
rights and remedies against infringement, misappropriation, or other violation
thereof.
“IP Licenses” shall have the meaning specified in Section 4.10(e).
“IRS” means the Internal Revenue Service.
“Knowledge” An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if: (i) such individual is actually aware of such fact or
other matter or (ii) (except when Knowledge is stated to be “actual Knowledge”)
such individual would be reasonably expected to be aware of such fact or other
matter in the ordinary and usual course of the performance of their professional
and employment responsibilities. Seller and Purchaser shall be deemed to have
“Knowledge” of a particular fact or other matter if any of their respective
officers has Knowledge of such fact or other matter as provided in the foregoing
sentence.
“Legal Requirement” shall mean any federal, state, provincial, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.
“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability).
“Licensed-Back Object Code” shall have the meaning specified in Section 6.14(b).
“Licensed-Back Source Code” shall have the meaning specified in Section 6.14(a).
“Licensed Intellectual Property” shall mean all Intellectual Property owned by
Seller as of the Closing Date that is both (i) necessary for the conduct of the
Business; and (ii) not Transferred Intellectual Property, including the software
and code licensed to Purchaser under Section 6.13 and the Patents licensed to
Purchaser under the Patent License; provided, however, in no event will Licensed
Intellectual Property be deemed to include the software or other items licensed
to Purchaser under the CSS and Tools License.
“Licensed Object Code” shall have the meaning specified in Section 6.13(b).
“Licensed Source Code” shall have the meaning specified in Section 6.13(a).
Exhibit A
Page 5



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means (i) with respect to Purchaser, any event, change
or effect (each, an “Effect” that, when taken individually or together with all
other adverse Effects, is or is reasonably likely (a) to be materially adverse
to the condition (financial or otherwise), properties, assets, liabilities,
business, operations or results of operations of Purchaser or its subsidiaries,
taken as a whole or (b) to prevent or materially delay consummation of the
Transaction or otherwise to prevent Purchaser from performing its obligations in
all material respects under this Agreement; and (ii) any Effect that, when taken
individually or together with all other adverse Effects, is or is reasonably
likely (a) to be materially adverse to the Purchased Assets, taken as a whole,
or (b) to prevent or materially delay consummation of the Transaction or
otherwise to prevent Seller from performing its obligations in material respects
under this Agreement; provided, however, that in no event shall any of the
following be deemed, either alone or in combination, to constitute a Material
Adverse Effect, nor shall any of the following be taken into account in
determining whether there has been a Material Adverse Effect: (A) any Effect
that is the result of general market or political factors or economic factors
affecting the economy as a whole (so long as the Purchased Assets are not
disproportionately affected thereby), (B) any Effect that is the result of
factors generally affecting the industry or specific markets in which the
Business operates (so long as the Purchased Assets are not disproportionately
affected thereby), or (C) any Effect arising out of or resulting from actions
contemplated by the parties hereto in connection with this Agreement or that is
attributable to the announcement, performance of this Agreement or the pendency
of the Transaction (including a loss of customers or employees).
“Material Contracts” shall have the meaning specified in Section 4.8(a).
“Non-Compete Period” shall have the meaning specified in Section 6.7(b).
“Object Code” means the binary, machine-readable and executable form of a
software program.
“Open Source Software” means any computer software or software component that is
distributed as “open source software” (software distributed under any license
approved by the Open Source Initiative as set forth in www.opensource.org) or
“free software” (as defined by the Free Software Foundation) or under similar
licensing or distribution terms. Open Source Software includes software code
that is licensed under the GNU General Public License (GPL), the GNU
Library/Lesser General Public License (LGPL), the Mozilla Public License (MPL),
the Common Public License (CPL), the Apache License, the BSD License, the
Artistic License, the Netscape Public License, or the Common Development and
Distribution License (CDDL).
“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.
“Out-Licenses” shall have the meaning specified in Section 4.10(e).
“Patent Assignment” shall have the meaning specified in Section 3.2(d).
Exhibit A
Page 6



--------------------------------------------------------------------------------



 



“Patents” shall mean all United States and foreign patents and applications
therefor and all reissues, divisionals, re-examinations, renewals, extensions,
provisionals, continuations and continuations-in-part thereof.
“Patent Documentation” shall mean the following: (i) a copy of the patent
application, as filed; (ii) if unpublished, a copy of the filing receipt and the
non-publication requests, if available; (iii) the original assignment
agreement(s) from the inventors and/or prior owners to Seller or any of its
Subsidiaries; (iv) the Docket; (v) all available conception and reduction to
practice materials in Phoenix’s possession (or Phoenix’s patent counsel’s
possession); (vi) evidence of foreign filing license (or denial thereof);
(vii) a copy of each relevant Out-License; and (viii) the Prosecution History
Files.
“Patent License” shall have the meaning specified in Section 3.2(h).
“Persistence” or “Persistent” means, with respect to products and services,
[***].
“Person” shall mean any individual, Entity or Governmental Authority.
“Post-Closing Period” shall mean any taxable period beginning after the Closing
Date and that portion of any Straddle Period beginning after the Closing Date.
“Pre-Closing Period” shall mean any taxable period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.
“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, audit or examination that is or has been commenced,
brought, conducted or heard at law or in equity or before any Governmental
Authority or any arbitrator or arbitration panel.
“Project Completion” shall mean Seller completing its project obligations and
services under the Government Contract, and the Government Entity accepting and
approving such project obligations and services.
“Property Taxes” shall mean all real property Taxes, personal property Taxes and
similar ad valorem Taxes.
“Prosecution History Files” shall mean all files, documents and tangible things,
as those terms have been interpreted pursuant to rules and laws governing the
production of documents and things, constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance, registration, assertion or enforcement of the Patents.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
Exhibit A
Page 7



--------------------------------------------------------------------------------



 



“Proximity-based Anti-Theft Products and Services” means [***].
“Purchase Price” shall have the meaning specified in Section 2.1.
“Purchased Assets” shall have the meaning specified in Section 1.1.
“Purchaser” shall mean Absolute Software Corporation, a British Columbia
corporation.
“Purchaser Affiliate” shall have the meaning specified in Section 1.1.
“Purchaser Fundamental Rep” shall have the meaning specified in Section 8.1(a).
“Purchaser Indemnified Parties” shall have the meaning specified in
Section 8.2(a).
“Receivables” shall have the meaning specified in Section 1.2(h).
“Registered Intellectual Property” shall mean all United States, international
and foreign: (i) Patents, including applications therefor; (ii) registered
Trademarks, applications to register Trademarks, including intent-to-use
applications, or other registrations or applications related to Trademarks;
(iii) Copyright registrations and applications to register Copyrights; (iv) Mask
Work registrations and applications to register Mask Works; and (v) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any state, government or other public legal authority, in each case (i) through
(v) above, that is at any time used exclusively in the Business.
“Representatives” shall mean officers, directors, employees, attorneys,
accountants, advisors, agents, distributors, licensees, shareholders,
subsidiaries and lenders of a party. In addition, all Affiliates of Seller shall
be deemed to be “Representatives” of Seller.
“Seller” shall mean Phoenix Technologies Ltd., a Delaware corporation.
“Seller Contracts” shall have the meaning specified in Section 6.11.
“Seller Disclosure Schedule” shall have the meaning specified in Article 4.
“Seller Fundamental Rep” shall have the meaning specified in Section 8.1(a).
“Seller Indemnified Parties” shall have the meaning specified in Section 8.2(b).
“Seller Products and Services” shall have the meaning specified in the Recitals.
“Seller Registered Intellectual Property” means the Registered Intellectual
Property listed on Schedules 1.1(a) and 3.2(h).
“Seller Sale” shall have the meaning set forth in Section 6.7(d).
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
Exhibit A
Page 8



--------------------------------------------------------------------------------



 



“Source Code” means the human readable form of a software program.
“Straddle Period” shall mean any taxable period beginning before or on and
ending after the Closing Date.
“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity with respect to which a specified Person (or one or more
Subsidiaries thereof) owns a majority of the common stock, partnership interests
or other equity interests, has the power to vote or direct the voting of
sufficient securities to elect a majority of the directors or similar governing
body, or otherwise has the power to direct its business and policies.
“Support and Maintenance Services” means, following the Project Completion and
the expiration of the Government Contract, any ongoing support and maintenance
services that are required to be provided to the Government Entity in connection
with the Government Contract.
“Support Services Agreement” shall have the meaning specified in Section 3.2(b).
“Survival Date” shall have the meaning specified in Section 8.1(a).
“Surviving Reps” shall have the meaning specified in Section 8.1(a).
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount and any interest
on such penalty, addition to tax or additional amount, imposed by any Tax
Authority, whether disputed or not.
“Tax Authority” means any Governmental Authority responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).
“Tax Return” shall mean any return, information return, report, claim for
refund, statement, declaration, notice, certificate or other document that is or
has been filed with or submitted to, or required to be filed with or submitted
to, any Governmental Authority in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any Legal Requirement
related to any Tax, including any schedule or attachment thereto and including
any amendment thereof.
“Termination Notices” shall have the meaning specified in Section 6.11.
“Third-Party Claim” shall have the meaning specified in Section 8.4(c).
“Trade Secrets” shall mean all trade secrets rights under applicable law and
other rights in know-how and confidential or proprietary information,
processing, manufacturing or marketing information, including new developments,
inventions, processes, ideas or other proprietary information that provide
Seller with advantages over competitors who do not know or use it and
Exhibit A
Page 9



--------------------------------------------------------------------------------



 



documentation thereof (including related papers, blueprints, drawings, chemical
compositions, formulae, diaries, notebooks, specifications, designs, methods of
manufacture and data processing software, compilations of information).
“Trademarks” shall mean any and all trademarks, service marks, logos, trade
names, corporate names, Internet domain names and addresses, URLs and
general-use e-mail addresses.
“Transaction” shall mean, collectively, the transactions contemplated by this
Agreement.
“Transaction Agreements” shall mean this Agreement and the Exhibits.
“Transferred Intellectual Property” shall have the meaning specified in Section
1.1(a).
“Transferred Patents” means the Patents listed on Schedule 1.1(a).
“Transfer Taxes” shall mean all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, value-added or
similar Taxes that may be imposed in connection with the transfer of Purchased
Assets or assumption of Assumed Liabilities, together with any interest,
additions to Tax or penalties with respect thereto and any interest in respect
of such additions to Tax or penalties.
Exhibit A
Page 10



--------------------------------------------------------------------------------



 



Exhibit 3.2(k)

 